Exhibit 10.1


     PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS

between


HOPE MINING AND MILLING COMPANY

and

AURELIO RESOURCES INC.

May 15, 2006


5/17/2006

--------------------------------------------------------------------------------

Table of Contents Section  Heading  Page       1.  Definitions  1       2. 
Sale  2       3.  Purchase Price  2       4.  Transfer of Title and Title
Insurance  3       5.  Escrow Agent and Escrow  4       6.  Closing  4       7. 
Conditions  4       8.  Seller’s Warranties  6       9.  Buyer’s Warranties  8 
     10.  Real Estate Commissions  9       11.  Default  9       12.  Resolution
of Disputes  10       13.  Apportionment  10       14.  Risk of Loss  10     
 15.  Condemnation  10       16.  Section 1445 Affidavit  10       17.  1031
Exchange  11       18.  Royalty  11       19.  Force Majeure  11       20. 
Representations and Assigns  11       21.  Singular to Include Plural  11     
 22.  Assignment  11       23.  Notice  12       24.  Additional Documents  12 
     25.  Entire Agreement  12       26.  Miscellaneous Provisions  12     
 27.  Attorney’s Fees  13       28.  Counterparts, Duplicate Originals and
Facsimile Signatures  13       29.  Binding Effect  13       30.  Holidays  13 
     31.  Extension of Closing  13       32.  Document Size  13       33. 
Arizona Law  13       34.  Time for Acceptance  13       35.  Counterparts  13 
     36.  Condemnation  13       37.  Vacant Land Disclosure Affidavit  14 


Exhibit A  Legal Description of Subject Property  Exhibit B  Form of Promissory
Note  Exhibit C  Form of Deed of Trust and Fixture Filing  Exhibit D  Form of
Deed of Trust and Assignment of Rents  Exhibit E1  Copy of Existing Lease 
Exhibit E2  Copy of Tenant’s Waiver of Right of First Refusal  Exhibit F  Deed
of Net Smelter Returns Production Royalty  Exhibit G  Resolution of Disputes 


Hope/ARI PA 5/17/2006


TOC - 2


--------------------------------------------------------------------------------

PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS


THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (the “Agreement”) is entered
into as of the _____day of May, 2006, by and between HOPE MINING AND MILLING
COMPANY, an Arizona corporation (“Seller”), and AURELIO RESOURCES INC., a
Colorado corporation, as (“Buyer”).

RECITALS


WHEREAS, Seller is the owner of the Subject Property consisting of patented
mining claims commonly known as Courtland Mines, located in Cochise County AZ
with total acreage of approximately 545 acres, more or less, as described on
Exhibit “A” attached hereto and by this reference incorporated herein, and any
rights, water rights, privileges and appurtenances thereto, if any. Further,
Seller desires to sell this Subject Property, including any mineral rights (the
“Subject Property”).

A.      Buyer desires to purchase the Subject Property from Seller.   B.     
The Buyer and Seller desire to enter into this Agreement to delineate their
respective rights and obligations with respect to the purchase and sale of the
Subject Property.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the parties agree as
follows:

AGREEMENT


1. Definitions.

“Appurtenances” shall have the meaning described in Paragraph 2(A).

“Closing Date” shall have the meaning described in Paragraph 6.

“Deed of Trust and Fixture Filing” shall have the meaning described in Paragraph
3(D). “Deed of Trust and Assignment of Rents” shall have the meaning described
in Paragraph 3(D). “Earnest Money” shall have the meaning described in Paragraph
3(A).

“Escrow Agent” and “Escrow Instructions” shall have the meanings described in
Paragraph 5.

“Existing Lease” shall have the meaning described in Paragraph 7(E).

“Feasibility Date” shall be the last day of the Inspection Period. “Inspection
Period” shall have the meaning described in Paragraph 7(B). “Lenders’ Title
Policy” shall have the meaning described in Paragraph 4. “Opening of Escrow”
shall have the meaning described in Paragraph 5. “Permitted Encumbrances” shall
have the meaning described in Paragraph 4.

Hope/ARI PA 5/17/2006


Page 1 of 16


--------------------------------------------------------------------------------

“Promissory Note” shall have the meaning described in Paragraph 3(B).

“Purchase Price” is defined in Paragraph 3.


“Right of First Refusal” shall have the meaning described in Paragraph 7(E).

“Subject Property” shall have the meaning described in Exhibit “A”.

“Survey” shall have the meaning described in Paragraph 4.

“Tenant” shall have the meaning described in Paragraph 7(E).


“Title Company” shall have the meaning described in Paragraph 4.

“Title Commitment” shall have the meaning described in Paragraph 7(A).

“Title Documents” shall have the meaning described in Paragraph 7(A) and
specifically including those records and files of Seller mentioned in the last
paragraph of Paragraph 7.

“Water Rights” and “Water Rights Transfers” shall have the meanings described in
Paragraph 4.

        2. Sale. Seller agrees to sell, transfer, convey, and assign to Buyer,
and Buyer agrees to purchase and

accept from Seller, for the Purchase Price (as hereinafter defined), on and
subject to the terms and conditions herein set forth, the following:

     A. That certain Subject Property generally known as Courtland Mine located
in the County of Cochise, State of Arizona and more particularly described on
Exhibit “A” attached hereto and incorporated herein by reference for all
purposes (the “Subject Property”), together with all rights and interests
appurtenant thereto and/or located thereon, including without limitation any and
all water rights of any kind, grazing leases and patented and unpatented mining
claims pertaining to or used in connection with the Subject Property (the
“Appurtenances”), subject to any and all valid and existing covenants,
conditions, easements, restrictions, and reservations of record as of the
Effective Date (defined below), including, without limitation, any oil, gas or
other minerals (except to the extent such have been retained or reserved by
prior grantors or owners) on, in and under the Subject Property held by Seller;
and

     B. All improvements and fixtures of any kind owned by Seller and attached
to or used in connection with the ownership, maintenance, or operation of the
Subject Property or improvements located thereon (collectively, the
“Improvements”), together with all rights, title and interest appurtenant
thereto. Seller shall deliver to Buyer a written schedule of the Improvements at
least forty-five (45) days prior to the Closing.

The Improvements, Appurtenances and Subject Property are herein collectively
called the “Property”. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all liens, claims, easements,
and encumbrances whatsoever, by, through or under Seller, except for the
Permitted Encumbrances, as hereinafter defined.

     3. Purchase Price. The purchase price for the Subject Property shall be One
Million, Two Hundred Thousand Dollars ($1,200,000.00) (“Purchase Price”),
payable as follows:

     A. Earnest Money. The sum of Ten Thousand Dollars ($10,000.00) shall be
deposited by Buyer with Escrow Agent (hereinafter defined) as Earnest Money (the
“Earnest Money”) upon execution of this Agreement by both parties. The Earnest
Money shall be in the form of cash, check or wire transfer, and shall be
deposited by Escrow

Hope/ARI PA 5/17/2006


Page 2 of 16


--------------------------------------------------------------------------------

Agent in an interest bearing account. The Earnest Money shall be applied to the
purchase price at Closing (as defined below). Upon Closing, interest earned on
the Earnest Money shall be paid to Buyer. If this Agreement is terminated prior
to the expiration of the Feasibility Date, the Earnest Money shall be refunded
to Buyer. If this Agreement is terminated after the Inspection Period, the
Earnest Money shall be nonrefundable to Buyer and shall be paid to Seller unless
the termination is pursuant to a provision of this Agreement expressly providing
for the payment of the Earnest Money to Buyer. Any fees owed to Escrow Agent in
the event of a default and termination shall be the responsibility of the
defaulting party.

      B.  Balance of Purchase Price.  Buyer shall pay the balance of the
purchase price at Closing as follows:                Down Payment:    Amount   
   
Earnest Money Deposit    $ 10,000.00    Balance of Down Payment at closing 
$240,000.00     
Total Down Payment    $250,000.00     
Balance Carried 6% straight line annual  $950,000.00    interest - 4 year term
(“Promissory Note”)      Interest only payments during note term      ($57,000
per annum), payable in arrears      each month with balloon payment at the     
end of year 4     


The balance of Promissory Note may be prepaid in whole or in part without
penalty. The balance of the Promissory Note shall become due and payable
immediately upon the commencement of commercial production from the Property.

     C. Promissory Note. The Promissory Note shall be a non-recourse, purchase
money, promissory note in favor of Seller in the form attached hereto as Exhibit
B. Buyer shall execute and deliver the Promissory Note on the Closing Date.

     D. Deed of Trust. The Promissory Note shall be secured by a purchase money
Deed of Trust and Assignment of Rents with Security Agreement and Fixture Filing
(Financing Statement) on the Subject Property in one of the forms, or a
combination of the two, attached hereto as Exhibits C and D (the “Deed of Trust
and Fixture Filing (With Assignment of Rents and Security Agreement)” and “Deed
of Trust and Assignment of Rents”, respectively). Buyer shall execute,
acknowledge and deliver the Deed of Trust on the Closing Date.

     4. Transfer of Title and Title Insurance. Conveyance of the Subject
Property at Closing shall be by Warranty Deed, subject to the encumbrances
approved by Buyer under the provisions of Paragraph 6A prior to Closing (the
“Permitted Encumbrances”). The Subject Property will be deeded at Closing.
Seller shall cause to be prepared, at Seller’s expense, a standard owner’s
policy of title insurance issued by Lawyers Title Agency (“Title Company”)
insuring title to the Subject Property for the full amount of the purchase price
in the name of Buyer or Buyer’s nominee, subject only to the Permitted
Encumbrances. The owner’s policy will be issued effective as of the Closing
Date. Without delaying the Closing, Buyer shall have the option to upgrade such
policy to an ALTA extended owner’s policy. Seller shall provide Buyer an ALTA
survey of the Property (the “Survey”) at Seller’s expense during the Inspection
Period no later than sixty (60) days from opening of Escrow, provided, however,
that Seller shall not be in default hereunder if the surveyor preparing the
Survey shall require more than sixty (60) days from opening of Escrow to
complete the Survey. The Feasibility Date shall be extended by the number of
additional days the surveyor requires to complete the Survey. Seller shall pay
the first One Thousand Dollars ($1,000.00) of the Survey; Buyer shall pay the

Hope/ARI PA 5/17/2006


Page 3 of 16


--------------------------------------------------------------------------------

balance of the cost of the Survey. The Survey shall be obtained through Arizona
Land Surveyors or any other licensed Arizona surveyor. All amounts Buyer pays
for the Survey shall be credited against and reduce the Purchase Price.

Buyer, at Buyer’s expense shall cause Escrow Agent to provide Seller with a
standard coverage lender’s policy of title insurance (the “Lender’s Title
Policy”) at the Closing. The Lender’s Title Policy shall be issued by the Title
Company in the original principal amount of the Promissory Note, be effective as
of the Closing Date, and shall insure Seller that the Deed of Trust is a first
priority lien on the Subject Property subject only to: (i) the usual printed
exceptions and exclusions contained in such title insurance policy; (ii) the
exceptions contained in the title report or commitment issued as part of the
Title Documents, as that term is defined in Paragraph 7(A); and (iii) any other
matter approved in writing by Seller or resulting from the acts of Seller or
Seller’s agents.

At the Closing, Seller shall also transfer all well registrations for wells
located on the Subject Property, all rights to any unregistered wells located on
the Subject Property, all grandfathered groundwater rights associated with, or
used in connection with the operation of, the Subject Property, and all similar
water rights belonging to the Seller and pertaining to the Subject Property
(collectively, the “Water Rights”) by execution and delivery of transfer
documents required to transfer such Water Rights on the records of the Arizona
Department of Water Resources and in the Official Records of Pinal County,
Arizona (collectively, the “Water Rights Transfers”). Payment of any filing fees
in connection with the Water Rights Transfers shall be split between Seller and
Buyer at Closing. Seller hereby advises Buyer that Seller does not have specific
information regarding any Water Rights with respect to the Property and,
accordingly, Buyer shall be solely responsible to obtain during the Inspection
Period all documentation regarding any such Water Rights as well processing all
transfer documentation required in order to transfer to Buyer any such Water
Rights and to grant Seller at Closing a lien on any such Water Rights to secure
Buyer’s Payment of the Promissory Note.

     5. Escrow Agent and Escrow. The Escrow Agent for Closing of this
transaction shall be Lawyers Title Agency (Agent: Susan Kirk) (the “Escrow
Agent”). The telephone number is 520-529-1544 and the fax number of the Escrow
Agent is 520-202-6276. This Agreement shall constitute escrow instructions to
the Escrow Agent. Buyer and Seller shall execute such additional reasonable
escrow instructions as shall be consistent with this Agreement and reasonably
required by Escrow Agent (the “Escrow Instructions”). The Escrow Instructions
shall not supersede, modify or amend any of the terms of this Agreement, and in
the event of any conflict or ambiguity between the terms of this Agreement and
those of the Escrow Instructions, this Agreement shall take precedence. Escrow
Agent shall open Escrow and sign and date the acceptance of the last page of
this Agreement and the copies (the date of which shall be the “Opening of
Escrow”); fill in the Escrow Number, Escrow Officer, Opening Date and Closing
date and mail executed copies to the Buyer and Seller.

     6. Closing. Closing shall occur thirty (30) days after the Inspection
Period expiration (the “Closing Date”), unless an extension of this Closing Date
is agreed to by the parties. Closing means the date the deed to Buyer is
recorded and shall occur at the office of the Escrow Agent.

     7. Conditions. Buyer’s obligations hereunder shall be subject to the
following:

     A. Title Report. Seller shall use its best efforts to cause Escrow Agent to
provide Buyer, at Buyer’s expense, a current standard coverage preliminary
report of title, otherwise known as a commitment for title insurance or “Title
Commitment” for the property, together with legible copies of all documents
shown as exceptions in the report and a title commitment for a standard owner’s
title insurance policy (collectively the “Title Documents”). Within fifteen (15)
days after receipt of the last of the Title Documents, Buyer may disapprove the
report by written notice to Escrow Agent and Seller specifying the matters shown
in the report which are disapproved by Buyer. If Amendments to Title Commitments
are issued, Buyer will have fifteen (15) days after receipt to review and object
to any amendment, including any survey exception added to the title commitment.
Any time taken relating to the objection and curing of title matters shall
extend the Feasibility Date by the number of days of required for the objection
and curing. Failure of Seller and Escrow Agent to receive written notice within
fifteen (15) days of receipt of Buyer’s timely

Hope/ARI PA 5/17/2006


Page 4 of 16


--------------------------------------------------------------------------------

objections, shall be conclusively deemed to constitute Buyer’s approval of the
report. Within fifteen (15) days of Buyer’s timely objections, Seller will
provide Buyer with notice of Seller’s election either to attempt to cure the
matter to which an objection has been raised or to do nothing. If Seller elects
to attempt to cure the matter but is unable to do so on or before the fifteenth
(15th) day before the last business day before the Closing, then Buyer may elect
by written notice to Seller and Escrow Agent either (i) to waive the matter to
which objection has been raised or (ii) to terminate this Agreement and Escrow
and Seller shall reimburse and return to Buyer the Earnest Money. An absence of
notice shall be deemed conclusively to be Buyer’s election to waive the matter
to which objection has been raised. If the Seller elects to do nothing when
Buyer has raised a timely objection, then Buyer shall within five (5) days of
receipt of notice of such election notify Seller and Escrow Agent of its
election to (i) waive the matter to which objection has been raised or (ii) to
terminate this Agreement and Escrow. An absence of notice shall be deemed
conclusively to be Buyer’s election to waive the matter to which objection has
been raised. If this Agreement and Escrow are terminated because Seller has
failed to cure a matter to which objection has been raised or has elected to do
nothing, then Escrow Holder shall without further instructions from either party
return the Buyer’s Earnest Money and any interest earned thereon.

     B. Conditions of Property.

     (i) Inspection Period. Buyer shall have Ninety Days (90) days following the
Opening of Escrow (the “Inspection Period”) to inspect the Subject Property and
to conduct such studies and investigations regarding feasibility, utilities,
access, zoning, governmental approvals, public use, hazardous waste, the
condition of the improvements and any other terms which it wishes to investigate
or study. Buyer shall have the right to enter on the Subject Property at any
reasonable time during this Inspection Period for the purpose of inspecting
and/or surveying the Subject Property and for any other purpose related to this
Agreement. All such inspections, investigations or studies shall be at the sole
expense of Buyer. Buyer shall repair all damage caused by its investigations,
studies and inspections and shall indemnify and hold Seller harmless from and
against any and all losses, damages, costs or expenses incurred by Seller,
resulting from such investigations, studies or inspections. Seller agrees to
cooperate with Buyer during the Inspection Period and to furnish Buyer such
documents, instruments and other information concerning the Subject Property as
Buyer may, from time to time, reasonably request.

     C. Delivery of Documents. As soon as possible following the execution of
this Agreement by both parties Seller shall deliver to Buyer, at Seller’s
expense, for Buyer’s information only, the original or legible copies of each of
the following documents relating to the Subject Property to the extent Seller
has any such documents in Seller’s possession or control:

(i) All lease and occupancy agreements for the Subject Property, if any.

(ii) All documents in Seller’s possession concerning the nature, quality,
quantity, scope or ownership of wells or water rights on or appurtenant to the
Subject Property.

(iii) All documents in Seller’s possession concerning the zoning of the Subject
Property.

(iv) All existing surveys, soils reports, production records, engineering
studies, environmental audits or reports, any Phase I Environmental Study, or
any similar types of information that are in Seller’s possession or control
pertaining to the Subject Property.

(v) All existing environmental information relating to the Subject Property.

Buyer shall have the right to obtain from the local county assessor’s office
copies of Subject Property valuation notices and tax statements.

Hope/ARI PA 5/17/2006


Page 5 of 16


--------------------------------------------------------------------------------

     D. Cancellation. If Buyer determines for any reason, in its sole and
absolute discretion, that it does not desire to purchase the Subject Property,
Buyer may elect at any time prior to the expiration of the Inspection Period to
cancel this Agreement by written notice to Escrow Agent, in which case Escrow
Agent shall refund to Buyer all Earnest Money plus any accrued interest, less
Buyer’s share of the cost of the Survey. Upon cancellation the Escrow Agent
shall also return to the respective parties any documents they deposited with
the Escrow Agent and this Agreement shall then be deemed to be null and void;
and neither party shall have any further obligation or liability under this
Agreement except liabilities or obligations arising under the Indemnity
provisions of this Agreement. In the event said written notice is not deposited
by Buyer into Escrow on or before expiration of the Inspection Period then it
will be presumed that Buyer has waived its right to cancel this Agreement under
this paragraph.

     E. Existing Lease. The Subject Property is subject to that certain Lease
Agreement dated May 20, 2005 (the “Existing Lease”) by and between Seller, as
lessor, and Source Management, as lessee (the “Tenant”), a copy of which is
attached hereto as Exhibit E1. As set forth in Paragraph 14 of the Lease, the
Tenant has a right of first refusal to purchase the Subject Property in
accordance with the terms and conditions set forth in the Lease (the “Right of
First Refusal”). In connection with a previous offer by a third-party to
purchase the Subject Property, Seller sent Tenant the notice required to be sent
pursuant to Paragraph 14 of the Lease, and Tenant declined to exercise its Right
of First Refusal. Such waiver by Tenant is attached hereto as Exhibit E2. The
term of the Existing Lease expires May 20, 2006.

     8. Seller’s Warranties. Seller warrants, represents and covenants that:

     A. Suits and Other Matters Affecting Property. As of the date of this
Agreement and without independent investigation by Seller, Seller has received
no notice of any claims, actions, suits or other proceedings (including, but not
limited to, condemnation proceedings) pending or, to the knowledge of Seller,
threatened that may adversely affect the Subject Property or Buyer’s right,
title, use or interest in and to the Subject Property. Subject to the terms and
provisions of the Existing Lease, the execution, delivery and performance of the
Agreement will not result in a breach or constitute a default under the
provisions of any other agreement or instrument by which the Subject Property is
bound; result in a creation or imposition of a lien; result in a violation or
breach by Seller of any judgment, order, writ, injunction or decree issued
against or imposed upon Seller; or result in a violation of any applicable law,
rule or regulation of any governmental authority. Other than the Tenant, there
are no leases or rights of parties in possession.

     B. New Liens. Seller shall not cause or permit any new liability, lien,
encumbrance or obligation to be placed or imposed upon all or any party of the
Subject Property from the date hereof without Buyer’s prior written consent
(excluding any lien for non-delinquent property taxes).

     C. Authority. Seller has full power and authority to enter into and perform
this Agreement with its terms. The individual(s) executing this Agreement on
behalf of Seller are authorized to do so and, upon their executing this
Agreement, this Agreement shall be binding and enforceable upon Seller in
accordance with its terms.

     D. Title. To the actual knowledge of Seller without independent
investigation, Seller holds fee simple title to the Subject Property, subject
only to the matters disclosed by the preliminary title report. Prior to the
Closing Date, except as set forth in the Existing Lease, Seller will not sell,
assign, transfer, lease or convey any right, title or interest whatsoever in and
to the Subject Property. Seller has not received any notice that the Subject
Property is currently or in the past, is or was in violation of any law, rule,
ordinance or regulation, whether federal, state or local.

     E. Ownership. Seller holds and will convey at the Close of Escrow good and
marketable fee simple title to the Subject Property.

     F. No Third Party Claims. The Subject Property is now and will be at the
Close of Escrow free of all leases and other claims to possession by any third
party, except for the matters set forth in the Title Report or disclosed in
writing to Buyer by Seller.

Hope/ARI PA 5/17/2006


Page 6 of 16


--------------------------------------------------------------------------------

     G. No Conflict. With the exception of the Existing Lease, the execution,
delivery, and performance by Seller of this Agreement and any other instruments
and documents to be executed and delivered in connection with this Agreement by
Seller do not, and will not, result in any violation of, or conflict with, or
constitute a default under, the provisions of any mortgage, deed of trust,
indenture, lease, security agreement, or other instrument or agreement or any
law, regulation, rule, requirement, agreement, restriction, order, writ, decree,
or judgment to which Seller or by which Seller is bound or to which Seller is
subject.

     H. Environmental. Buyer is aware of the Subject Property’s history as a
mining property. Buyer acknowledges that it shall be Buyer’s sole responsibility
to satisfy itself regarding: (i) the scope and extent of mining-related activity
on the Subject Property; (ii) the extent of environmental conditions,
reclamation or remediation activity, if any, with respect thereto; (iii) the
impact of such operations on the suitability of the Subject Property for Buyer’s
intended purposes or any other purpose. Seller expressly disclaims any and all
representations and warranties with respect to the suitability of the Subject
Property for Buyer’s intended purposes. Other than the foregoing and without
limiting the generality of the foregoing, Buyer acknowledges that Seller has not
made and does not make any representation or warranty as to: (i) the value of
the Subject Property or any part thereof; (ii) the physical or environmental
condition of the Subject Property or any part thereof (including soils,
geological conditions, the presence or absence of radioactive, petroleum-based,
hazardous or toxic substances, and availability or quality of water); (iii) the
sufficiency or suitability of the Subject Property for Buyer’s intended purposes
or any purpose; (iv) the square footage, acreage or configuration of the Subject
Property or any portion thereof; (v) the sufficiency or completeness of any
plans for the Subject Property; (vi) zoning or land use controls affecting the
Subject Property; (vii) the state of repair, including, but limited to, the
structural integrity of any Improvements; (viii) the compliance of any
improvements on the Subject Property or the compliance of any activities
previously conducted thereon or therein with any federal, state or local laws,
ordinances, regulations or requirements (including those relating to the sale of
subdivided lands); (ix) the environmental status or condition of the Subject
Property; and (x) the extent to which the Subject Property or Seller has
complied with any permits or approvals.

     I. Leases and Unpatented Mining Claims. To Seller’s knowledge without
independent investigation, no default exists (or would exist but for the giving
of notice and the passage of time) under any grazing lease or unpatented mining
claim pertaining to the Subject Property. Without Buyer’s written approval,
which shall not unreasonably be withheld or delayed, Seller shall not terminate
or permit to lapse any grazing lease or into any new grazing lease or other
lease or agreement affection the Subject Property, except that Seller may renew
or extend grazing leases and unpatented mining claims in the ordinary course of
business consistent with past practice. Seller will provide Buyer with all
documentation relating to any mines on the Subject Property within fifteen (15)
days after Closing.

     J. Exceptions to Seller’s Warranties.


Except as set forth herein, Seller makes no warranty as to the following:

     (i) the physical condition or any other aspect of the Subject Property,
including, but not limited to, the uses to which the Subject Property may be
put, the ability to construct additional improvements or modify existing
improvements on any portion of the Subject Property or the ability to obtain
building permits for any portion of the Subject Property, the conformity of the
Subject Property to past, current or future applicable landscaping, parking,
zoning or building code requirements, the existence of soil instability, past
soil repairs, soil additions or conditions of soil fill, susceptibility to
landslides, sufficiency of undershoring, water retention characteristics of the
Subject Property, drainage onto or off of the Subject Property, the location of
the Subject Property either wholly or partially in a flood plain or a flood
hazard boundary or similar area, or any other matter affecting the stability or
integrity of the land or any improvements constituting the Subject Property; or

     (ii) the sufficiency of the Subject Property for Buyer’s purposes or as to
its continued operating condition or usefulness. All implied warranties,
including, without limitation, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE are hereby expressly disclaimed.

Hope/ARI PA 5/17/2006


Page 7 of 16


--------------------------------------------------------------------------------

The foregoing representations, warranties and covenants shall be true as of the
date hereof and as of Close of Escrow and shall survive the Close of Escrow and
delivery of the Deed for a period of one (1) year and then terminate, except
that any claim for which legal action is filed and served within such time
period shall survive until resolution of such action. All references in this
paragraph to Seller’s knowledge shall mean the actual (and not imputed or
constructive) knowledge of Nancy Fournier, without having made, or being under
any duty to make any further investigation or inquiry with respect to such
knowledge and without reviewing Seller’s files or records for purposes of making
these representations. In no event shall Nancy Fournier have any personal
liability or obligation hereunder and Buyer agrees not to attempt to assert any
liability against Nancy Fournier personally by reason of any of the foregoing
representations or warranties proving to be incorrect. If Buyer or Seller
discovers that any of the foregoing representations or warranties is incorrect
prior to Closing, the discovering party shall promptly give notice thereof to
the other party. Any such incorrect representation or warranty (other than a
knowing intentional misrepresentation or a change occurring by reason of an
intentional wrongful act by Seller, which knowing intentional misrepresentation
or intentional wrongful act shall constitute a default by Seller and the
provisions of Paragraph 10(a) shall apply) shall be automatically amended to
conform to the discovered information; and if such change is material, Buyer may
elect to terminate this Agreement by sending written notice of termination to
Seller and Escrow Agent within five (5) days following the date Buyer learned of
such change, in which event Buyer shall be entitled to a refund of the Earnest
Money; failure of Buyer to timely terminate shall be deemed to be an election to
accept the change.

     9. Buyer’s Warranties. Buyer expressly represents and warrants as follows:

     A. Financial Ability. Buyer has, or has the ability to secure, the
financial resources necessary to close this escrow and to satisfy the
contingencies described herein.

     B. Authority. Buyer has full power and authority to enter into and perform
this Agreement in accordance with its terms.

     C. Authorization. The individual executing this Agreement on behalf of
Buyer is authorized to do so, and, upon execution, this Agreement shall be
binding and enforceable upon Buyer. Buyer agrees that all of the representations
and warranties contained in this paragraph will be true and correct as of the
date of the Closing.

     D. Seller’s Representations and Warranties. Buyer agrees that the Subject
Property shall be purchased with no representation or warranty being made by
Seller of any type or nature, except as expressly stated in writing herein.
Buyer acknowledges and agrees that it is purchasing the Subject Property upon
the basis of its own investigation of the Subject Property and not solely on the
basis of any representation, express or implied, written or oral, made by Seller
or its agents or employees, except as set forth in writing herein.

     E. On the condition and subject to the decision of Buyer to proceed with
the purchase of the Subject Property in accordance with this Agreement after its
investigation and due diligence during the Inspection Period, Buyer acknowledges
that consummation of this transaction shall constitute its acknowledgment that
it has independently inspected and investigated the Subject Property and has
made and entered into this Agreement based upon such inspection and
investigation and its own examination of the condition of the Subject Property,
and Seller is hereby released from all responsibility regarding the valuation or
condition of the Subject Property.

     F. Buyer acknowledges that no person acting on behalf of Seller is
authorized to make, and by execution hereof Buyer acknowledges that no person
has made, any representation, warranty, guaranty or promise, whether oral or
written, except as set forth in this Agreement, and any agreement, statement,
representation or promise made by any person which is not contained in this
Agreement may not be relied upon and shall not be valid or binding upon Seller.
The only representations or warranties outstanding with respect to the subject
matter of this transaction, either express or implied by law, are set forth in
this Agreement. Consistent with the foregoing and not in limitation thereof,
Seller shall not be responsible for any negligent misrepresentation or failure
to investigate the Subject Property

Hope/ARI PA 5/17/2006


Page 8 of 16


--------------------------------------------------------------------------------

on the part of Seller, any real estate broker, sales agent or any other agent or
employee of Seller or affiliate of Seller, or any third party.

     G. Buyer, on behalf of itself, its successors and assigns, hereby releases
Seller, and its partners, employees, and agents from and against any and all
liabilities, claims, demands, suits, judgments, causes of action (including, but
not limited to, causes of action arising under the Comprehensive Environmental
Response Compensation and Liability Act of 1980, 42 U.S.C. §§ 9601 et. seq.),
losses, costs, damages, injuries, penalties, enforcement actions, fines, taxes,
remedial actions, removal and disposal costs, investigation and remediation
costs and expenses (including, without limit, attorneys’ fees, litigation,
arbitration and administrative proceeding costs, expert and consultant fees and
laboratory costs), sums paid in settlement of claims, whether direct or
indirect, known or unknown, arising out of, related in any way to, or resulting
from or in connection with, in whole or in part, the presence or suspected
presence of hazardous materials in, on, under, or about the Subject Property.

The foregoing representations, warranties and covenants shall be true as of the
date hereof and as of Close of Escrow and shall survive the Closing until such
time as the Promissory Note has been paid in full.

     10. Real Estate Commissions. Buyer and Seller each represent to the other
that no real estate brokers or other parties have been involved in connection
with this transaction and are “entitled to” a commission other than CB Richard
Ellis (Andrew Brodkey) (“Seller’s Broker”), whose commission shall be paid by
Seller pursuant to a separate agreement between Seller and Buyer. Buyer and
Seller do each hereby agree to indemnify and hold the other harmless from and
against any costs, expenses or liability for compensation, commissions or
charges which may be claimed by any broker, finder or other similar party, by
reason of any dealings or actions of the indemnifying party with anyone. The
indemnities contained in this Paragraph 9 shall survive the Closing or the
earlier cancellation or termination of this Agreement.

     11. Default.

     A. If Buyer learns prior to Closing of a failure by Seller to meet any of
its obligations under this Agreement, Buyer’s exclusive remedies for such
failure shall be to (i) terminate this Agreement and receive a refund of the
Earnest Money, (ii) waive such failure and proceed with Closing, or (iii)
institute an action for specific performance. Seller hereby acknowledges that
the Subject Property is unique and that, accordingly, it would be equitable for
any court of competent jurisdiction or arbitration board to order the specific
performance by Seller of Seller’s obligations hereunder; however, Buyer shall
have no right to seek specific performance unless such action or submission for
arbitration is filed and served on Seller within ninety (90) days following
Buyer’s knowledge of Seller’s breach. Buyer hereby specifically waives any right
to seek monetary damages of any kind (including, but not limited to,
consequential or punitive damages) for any default of Seller occurring and
discovered prior to the Close of Escrow; provided, however, that if, as a result
of a breach of this Agreement that is intentional or due to the gross negligence
of Seller after the Opening of Escrow, specific performance shall not be
available as a remedy to Buyer, but in either of those events, and in addition
to the return of the Earnest Money to Buyer, Seller shall be liable to Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
pursuit of the acquisition of the Subject Property pursuant to this Agreement.

     B. In the event Seller learns prior to Closing of a failure by Buyer to
meet all of its obligations under this Agreement, Seller may, as its sole and
exclusive remedy, either waive the default and proceed with Closing or terminate
this Agreement and retain the Earnest Money as liquidated damages. In the event
of any termination under this Paragraph 11(b), neither party shall have any
further obligation or liability to the other in connection with the Escrow or
under this Agreement. Buyer and Seller acknowledge that Seller’s actual damages
for a breach of this Agreement by Buyer would be difficult to determine and that
the Earnest Money deposited into Escrow represents a reasonable and good faith
estimate of Seller’s damages in the event of a default by Buyer prior to the
Closing.

Hope/ARI PA 5/17/2006


Page 9 of 16


--------------------------------------------------------------------------------

     C. Notwithstanding the provisions of subparagraphs (a) and (b) above,
neither party shall take any action or remedy as a result of a breach by the
other party hereto unless the non-breaching party first gives written notice to
the other party, who shall have thirty (30) business days to cure the condition
of default, or commence and diligently pursue activities if the breach cannot
reasonably be cured within thirty (30) days. This section shall not apply to a
failure by Buyer to take any action required for Closing or a failure by Buyer
to pay or deposit any monies required to be paid or deposited under this
Agreement.

     D. If Closing occurs, each party waives any claim for damages or other
remedies based on a breach or default under this Agreement known to such party
as of the Closing. Each party shall have all rights and remedies for defaults
occurring or discovered after Closing if the defaulting party fails to cure
within thirty (30) days after receipt of written notice; except that each party
waives any right to seek rescission or any consequential or punitive damages for
any breaches or defaults on the part of the other party.

     12. Resolution of Disputes. The parties agree that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
resolved in accordance with the procedures described in Exhibit G, which is
attached and by reference made part of this Agreement.

     13. Apportionment. All escrow fees charged by Escrow Agent shall be shared
equally by Buyer and Seller. All recording fees and miscellaneous closing costs
shall be paid by the parties in accordance with customary commercial real estate
practices in the local area. All real estate taxes, special assessments, bonds,
liens, and any and all personal property taxes due and owing as of the close of
escrow, and all penalties and interest thereon, if any, shall be paid by Seller.
Current real estate taxes, special assessments, bonds, liens, and personal
property taxes which are not yet due and owing shall be prorated based upon the
most recent tax bill, so that the portion of current taxes allocable to the
period from the beginning of such tax year through the Proration Date shall be
charged to and paid by Seller and the portion of the current taxes allocable to
the portion of such tax year from the Proration Date to the end of such tax year
shall be charged to and paid by Buyer. All terms typically apportioned in
accordance with customary real estate practices shall be apportioned at the
close of escrow as of 12:00 a.m. on the day of Closing (the “Adjustment Date”),
including, but not limited to, the real estate taxes due and payable on the
Subject Property.

     14. Risk of Loss. Seller shall bear the risk of loss during the term of
this escrow and shall immediately notify Buyer of damage or destruction. Buyer
shall then have the right, at Buyer’s option, to cancel this Agreement within
seven (7) day after receipt of said notice. If Buyer terminates this Agreement,
Buyer will receive a refund of the Earnest Money. If Buyer does not elect to
cancel, Seller shall assign to Buyer all insurance proceeds and rights to
insurance proceeds arising from such damage or destruction.

     15. Condemnation. In the event of condemnation or inverse condemnation of
all or any portion of the Subject Property during the term of this escrow, Buyer
shall then have the right, at Buyer’s option, to cancel this Agreement at any
time within seven (7) days after notice from Seller of such condemnation. If
Buyer cancels this Agreement, Buyer will receive a refund of the Earnest Money.
If Buyer does not elect to cancel, Seller shall assign to Buyer all condemnation
proceeds or rights to condemnation proceeds arising from such condemnation.

     16. Section 1445 Affidavit. Seller shall furnish to Buyer and Escrow Agent
prior to Closing, a sworn affidavit stating under penalty of perjury that Seller
is not a “foreign person” as such terms is defined in the Internal Revenue Code
of 1954, as amended (the “Code”). In the event Seller does not furnish an
affidavit or other evidence deemed satisfactory by Buyer as described above,
Buyer may withhold (or direct Escrow Agent to withhold) from the cash payable to
Seller pursuant to this Agreement, an amount equal to the amount required to be
so withheld pursuant to Section 1445(a) of the Code, and such withheld refunds
shall be deposited with the Internal Revenue Service as required by Section
1445(a) and the regulations promulgated thereunder.

Hope/ARI PA 5/17/2006


Page 10 of 16


--------------------------------------------------------------------------------

     17. 1031 Exchange. Buyer and Seller acknowledge that in connection with
closing the transaction which is the subject of this Agreement, either party
hereto, may be participating in and/or consummating a tax-deferred, like kind
exchange of property under Section 1031 of the Internal Revenue Code. Each party
agrees to reasonably cooperate with the other and to execute all documents
reasonably necessary to accomplish such exchange, provided (I) that the
cooperating party’s costs, expenses, and obligations in connection with such
exchange do not exceed its obligations under this Agreement, (ii) that such
exchange does not delay the closing of this transaction beyond the scheduled
Close of Escrow (except as described in Paragraph 31 of this Agreement), and
(iii) that the party effectuating such exchange shall indemnify, defend and hold
the cooperating party harmless from any costs, expenses, obligations, claims or
liabilities arising from such exchange in excess of the cooperating party’s
obligations under this Agreement. Notwithstanding anything to the contrary
herein, Buyer shall have the right to nominate, assign and convey its rights and
interests hereunder to any “accommodator” for purposes of effectuating an
exchange contemplated under this Paragraph 15, but shall not otherwise have the
right to assign this Agreement except as provided in Paragraph 20 hereof.

     18. Royalty. A net smelter return royalty, as defined in the deed in
Exhibit F, which is attached and by reference made part of this Agreement, the
total amount of which Seller has a right to receive shall not exceed a
cumulative total of US$3 million, is to be reserved by or conveyed to Seller at
Closing pursuant to such documents as are mutually approved by Seller and Buyer.
The royalty shall be three percent (3%) for precious metals, and one and
one-half percent (1.5%) for base metals produced from the Subject Property.
Buyer shall have the right, at any time prior to the commencement of commercial
production, to purchase this royalty from Seller for the amount of US$2 million.

     19. Force Majeure.

     A. If either Buyer or Seller shall be prevented by an event of force
majeure from timely performing any of the acts or obligations under this
Agreement, the failure, if any, shall be excused and the period for performance
shall be extended for a period equal to the duration of the force majeure
condition. The party who is prevented from performing shall promptly give the
other party notice of the commencement and termination of the force majeure
condition. The party who is prevented from performing shall exercise reasonable
efforts to remove or overcome the force majeure condition but shall not be
required against its will to institute legal proceedings, adjust any labor
dispute or challenge the validity of any law, regulation, action or inaction of
government. This paragraph shall not excuse any obligation of Buyer to pay any
amounts due Seller under the terms and conditions of this Agreement.

     B. An event or condition of force majeure shall include any cause beyond
either Buyer or Seller's reasonable control, whether or not foreseeable,
including but not limited to a: law, regulation, action or inaction of
government; the inability to obtain any public or private license, permit or
authorization which may be required for activities in connection with the
Property or other property, including the removal and disposal of water, wastes
and tailings and reclamation; a mining casualty; damage to or destruction of a
mine or mill, plant or facility; a fire; an explosion; severe inclement weather;
a flood; civil commotion; a labor dispute; an inability to obtain workmen,
material, insurance or bonding surety; any delay in transportation; and any
other traditional act of God.

     20. Representations and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

     21. Singular to Include Plural. Whenever used, the singular number shall
include the plural, the plural the singular, and the use of any gender shall be
applicable to all genders.

     22. Assignment. Buyer shall have the right to transfer or assign its
interest in this Agreement without Seller’s consent. An assignment under this
paragraph shall not relieve the Buyer from its obligations under this Agreement.

Hope/ARI PA 5/17/2006


Page 11 of 16


--------------------------------------------------------------------------------

     23. Notice. Any notices hereunder must be in writing and shall be hand
delivered, delivered by facsimile machine (with hard copy to follow by regular
mail) or mailed by certified or registered mail, return receipt requested,
postage prepaid, addressed to the following address or at such other address as
either party may designate by written notice:

Buyer’s Address:  Aurelio Resources Inc.    Suite 209, 5554 South Prince Street 
  Littleton, Colorado 80120    Ph.  303-797-3137   
                   with a copy to:  Mark T. Nesbitt    216 Sixteenth St., Ste.
1300    Denver, CO 80202-5127    Ph.  303-302-3097   
Seller’s Address:  Hope Mining and Milling Company    C/o Ms. Nancy Fournier   
115 E. Country Club Drive    Phoenix, Arizona 85014    Tel.: 602-320-1324   
Fax: 602-404-7611   
                   with a copy to:  Helen D. Shapiro    Brier, Irish & Hubbard 
  2400 E. Biltmore Circle, Suite 1300    Phoenix, Arizona 85016    Tel.:
602-515-1062    Fax: 602-522-3945    
Escrow:  Lawyers Title Agency    Attn: Susan Kirk    1650 E. River Road, Suite
105    Tucson, Arizona 85718    Tel.: 520-529-1944    Fax: 520-202-6276 


For purposes hereof, the effective commencement date of any notice required
herein shall be the date of hand delivery or facsimile machine transmittal or
three (3) business days following the date of mailing.

     24. Additional Documents. The parties shall execute and deposit in escrow
any other documents reasonably required by the Escrow Agent as a condition to
the issuance of the title insurance policy or that are required for the
consummation of this transaction.

     25. Entire Agreement. This Agreement represents the entire agreement
between the parties covering everything agreed upon or understood in this
transaction. There are no oral promises, conditions representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution hereof or in effect between the parties, except as
may otherwise be provided herein. No change or addition is to be made to this
Agreement except by a written statement executed by the parties.

     26. Miscellaneous Provisions. Time is of the essence hereof. This Agreement
is the product of negotiation between Buyer and Seller and each party has the
opportunity to review it with the attorneys and advisors of their choice.

Hope/ARI PA 5/17/2006


Page 12 of 16


--------------------------------------------------------------------------------

This Agreement shall not be interpreted in favor of one party or the other
because one party may have drafted all or a major portion hereof. Buyer and
Seller hereby agree to indemnify, defend and hold harmless the other from any
and all loss, liability, damage, cost or expense (including, without limitation,
attorneys’ fees) resulting from any inaccuracy in or breach of any
representation, warranty or covenant by the indemnifying party.

     27. Attorney’s Fees. In the event of any arbitration, litigation, dispute
or other proceeding concerning this Agreement, the prevailing party shall be
entitled to recover its costs, reasonable attorney’s fees and reasonable other
expenses.

     28. Counterparts, Duplicate Originals and Facsimile Signatures. The parties
shall execute three (3) duplicate originals of this Agreement so that each shall
have an original and one shall be provided to Escrow Agent. Each duplicate
original may be executed in one or more counterparts, all of which shall be
deemed equal and to be the same Agreement. This Agreement may also be executed
by facsimile signatures, each of which for all purposes hereunder shall be
deemed to be an original signature.

     29. Binding Effect. This Agreement is binding upon and shall insure to the
benefit of the personal representatives, heirs, successors and permitted assigns
of the parties hereto. This Agreement shall also supersede and replace all prior
agreements between Buyer and Seller, whether written or oral.

     30. Holidays. If the date of performance of any obligation or the last day
of any time period provided for herein shall fall on a Saturday, Sunday or legal
holiday recognized in the State of Arizona, then said obligation shall be due
and owing, and said time period shall expire, on the first day thereafter which
is not a Saturday, Sunday or legal holiday recognized in the State of Arizona.

     31. Extension of Closing. Closing may be extended by mutual written
agreement between Buyer and Seller.

     32. Document Size. Unless specifically required by law, all documents
generated by the Buyer, Seller, and Escrow Agent shall be of letter size (8.5
inches by 11.0 inches). If necessary to comply with this requirement, Escrow
Agent shall convert any standard forms to letter size.

     33. Arizona Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Arizona.

     34. Time for Acceptance. This is an offer to purchase the Subject Property.
Unless acceptance is signed by Seller and a signed copy received by Buyer either
in person, by mail or by facsimile by May 19, 2006 at 5:00PM PST or unless this
offer has been previously withdrawn by Buyer, this offer to purchase shall be
deemed withdrawn and the Buyer’s Earnest Money shall be returned.

     35. Counterparts. This Agreement may be executed simultaneously or in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement. A party’s signature on
this Agreement or any amendment hereto may be provided by facsimile and shall be
effective upon transmission to the other party hereto.

     36. Condemnation. If, prior to Closing, any portion of the Subject Property
shall be condemned or become the subject of any pending or threatened
condemnation action, Seller shall promptly notify Buyer thereof. This Agreement
shall remain in full force and effect, regardless of such condemnation or
threatened or pending action, and if any condemnation award is received by
Seller prior to Closing, the amount of such award shall be applied as a credit
against the Purchase Price. Any condemnation awards received by Seller on or
after Closing shall be promptly delivered by Seller to Buyer. Notwithstanding
the foregoing, in the event such condemnation involves five percent (5%) or more

Hope/ARI PA 5/17/2006


Page 13 of 16


--------------------------------------------------------------------------------

of the Subject Property, Buyer shall be entitled to terminate this Agreement by
written notice thereof to Seller given within five (5) business days after Buyer
shall have been notified of such condemnation, in which event the Earnest Money
shall be returned to Buyer. Buyer’s failure to timely deliver such notice to
Seller shall constitute Buyer’s election to proceed to Closing.

     37. Vacant Land Disclosure Affidavit. Buyer and Seller acknowledge that
pursuant to A.R.S. §33-422, an affidavit of disclosure (the “Affidavit”) will be
required if the Subject Property is located in an unincorporated area. Pursuant
to A.R.S. §33-422, any required Affidavit must be completed by Seller and
delivered to Buyer at least seven (7) days prior to the Closing and must be
recorded with the Deed. If the completed and executed Affidavit is provided to
Escrow Agent prior to Closing, Escrow Agent will record the Affidavit with the
Deed. If an Affidavit is required, Escrow Agent shall provide the Affidavit form
to the parties within ten (10) days following the Opening of Escrow.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below each such party’s signature.

SELLER:          BUYER:  Hope Mining  and Milling  Company,  an 
Arizona corporation   Aurelio Resources Inc., a Colorado corporation           
By:          By:  Printed Name:  Nancy Fournier        Printed Name: Dr. Fred W.
Warnaars  Title: President        Title: President 


Hope/ARI PA 5/17/2006


Page 14 of 16


--------------------------------------------------------------------------------

ACCEPTANCE OF ESCROW AGENT

The undersigned Escrow Agent hereby (a) accepts the Escrow created by the
foregoing Agreement, (b) agrees to act in accordance with the terms of this
Agreement, (c) agrees to be the person responsible for closing the transaction
within the meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986
(the “Code”) and filing all necessary information reports, returns and
statements (collectively, the “Tax Reports”) regarding the transaction required
by the Code and, promptly upon the filing of the Reports, transmit copies of the
Reports to Buyer and Seller, (d) agrees to indemnify and hold harmless Seller,
Buyer and their respective attorneys and brokers from and against all claims,
costs, liabilities, penalties, or expenses resulting from Escrow Agent’s failure
to file the Reports, (e) agrees to deliver to Buyer, within five (5) days after
the Opening of Escrow, an insured closing protection letter from 
_________________________, and (f) confirms that the Opening of Escrow occurred
on __________________________, 2006.

LAWYERS TITLE AGENCY

By:
__________________________________
Its:
__________________________________

Hope/ARI PA 5/17/2006


Page 15 of 16


--------------------------------------------------------------------------------

EXHIBIT A


to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc.

Description of Subject Property


Patented Mining Claims, Turquoise Mining District
Cochise County, Arizona


Cochise County, Arizona Deeds of Mines, Book 26, page 172
Mineral Survey No. 2458

Alice
Billie
Chance (also known as Grace)
Chicago
Climax
Clinton
Dorothy
Edith
Ester
Fair View
Fraction
Handy
Hawke Eye
Highland
Home
Humbolt
Iowa
Iron
Mame
Mary Mine
Monarch
Sampson
Starr


Cochise County, Arizona Deeds of Mines, Book 26, page 104
Mineral Survey No. 2608

Copper Bug
Northern Light
Gray Mule
Head Light
Leadville
Turquoise King
Western Belle


Hope/ARI PA XbtA 5/17/2006


Page A-1 of 1


--------------------------------------------------------------------------------

EXHIBIT B


to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc.

Promissory Note


NON-RECOURSE NOTE SECURED BY DEED OF TRUST

$950,000.00

 Tucson, Arizona 
_________________, 2006

     For value received, Aurelio Resources Inc., a Colorado corporation
(“Maker”), promises to pay to Hope Mining and Milling Company, or order, at the
sum of Nine Hundred Fifty Thousand and No/100 Dollars ($950,000.00), payable as
follows:

The outstanding principal under this Note shall bear interest at the rate of six
percent (6%) per annum. Interest only payments during the note term of $57,000
per annum on anniversary of closing date will be paid for 4 years. All
outstanding principal and interest together with all other sums provided for
herein shall be due and payable on the date that is thirty-six (36) months after
the first (1st) (12 months after closing) annual installment of interest is due
hereunder.

A default hereunder shall occur only if Maker shall fail to make any payment
hereunder within ten (10) days after written notice from the holder of this note
that such payment is past due. Upon any default, all outstanding principal
hereunder shall bear interest at the rate of ten percent (10%) per annum until
such default is cured.

Principal and interest shall be payable in lawful money of the United States of
America.

This Note may be prepaid in full or in part at any time and from time to time
without penalty.

This Note shall become immediately due and payable upon the commencement of
commercial production from the Property referred to in the Deed of Trust below.

Should suit be brought to recover on this Note, the undersigned promises to pay
as attorneys’ fees a reasonable amount additional to the amount due hereunder.

The Maker and endorsers hereof severally waive diligence, demand, presentment
for payment and protest, and consent to the extension of time of payment of this
Note without notice.

     This Note is secured by a Deed of Trust and Assignment of Rents with
Security Agreement and Financing Statement (Fixture Filing) of even date
herewith (the “Deed of Trust”), to , as Trustee.

All notices shall be given and deemed received as described in the Deed of
Trust.

     The obligations represented by this Note and the Deed of Trust are without
recourse to Maker. Notwithstanding anything contained in this Note or the Deed
of Trust to the contrary, the sole and exclusive remedy of the holder of this
Note for any breach or default under this Note or the Deed of Trust shall be to
cause the sale of the property that is encumbered by the Deed of Trust by
judicial foreclosure or other legal means, and Maker shall not be subject to any
suit or action or have any personal liability under this Note or the Deed of
Trust, and no property or assets of Maker, other than the property that is
encumbered by the Deed of Trust, shall be subject to attachment, levy or other
process on account of any breach or default by Maker under this Note or the Deed
of Trust.

Hope/ARI PA XbtB 5/17/2006


Page B-1 of 2


--------------------------------------------------------------------------------

MAKER:

AURELIO RESOURCES INC., a Colorado corporation


By:     ____________________________________

Name: ____________________________________

Title:   ____________________________________

Hope/ARI PA XbtB 5/17/2006


Page B-2 of 2


--------------------------------------------------------------------------------

EXHIBIT C

to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc.

Deed of Trust and Fixture Filing

When Recorded, Return To:

Helen D. Shapiro, Esq.
Brier, Irish & Hubbard L.L.P.
2400 E. Biltmore Circle, Suite 1300
Phoenix, Arizona 85016

Recorder’s Use

DEED OF TRUST AND FIXTURE FILING
(With Assignment of Rents and Security Agreement)

                              TRUSTOR’S ORGANIZATIONAL IDENTIFICATION NUMBER:
[_______________]

                              THIS IS A PURCHASE MONEY DEED OF TRUST.

THIS DEED OF TRUST AND FIXTURE FILING (With Assignment of Rents and Security
Agreement) (as it may be amended and modified from time to time, the “Deed of
Trust”) is made as of ___________________, 2006, by and among AURELIO RESOURCES
INC., a Colorado corporation (the “Trustor”), whose mailing address is Suite
209, 5554 South Prince Street, Littleton, Colorado
80120,[_______________________________________] (“Trustee”), whose mailing
address is ______________________________________, and HOPE MINING AND MILLING
COMPANY, an Arizona corporation (“Beneficiary”), whose mailing address is 115 E.
Country Club Drive, Phoenix, Ariozna 85014.

     FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness herein
recited and the trust herein created, the receipt of which is hereby
acknowledged, Trustor hereby irrevocably grants, transfers, conveys and assigns
to Trustee, IN TRUST, WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, for
the benefit and security of Beneficiary, under and subject to the terms and
conditions hereinafter set forth, that certain real property located in the
County of Cochise, State of Arizona, more particularly described in Exhibit A
attached hereto and incorporated herein by this reference (the “Premises”);

     TOGETHER WITH any and all buildings and other improvements now or hereafter
erected on the Premises including, without limitation, fixtures, attachments,
appliances, equipment, machinery, and other personal property attached to such
buildings and other improvements (the “Improvements”), all of which shall be
deemed and construed to be a part of the real property;

     TOGETHER WITH all rents, issues, profits, damages, royalties, income and
other benefits now or hereafter derived from the Premises and the Improvements
or any business or other activity conducted thereon (collectively the “Rents”),
subject to the terms and provisions of Article II of this Deed of Trust

Hope/ARI PA XbtC 9/20/2006


Page C-1 of 27


--------------------------------------------------------------------------------

with respect to all leases and subleases of the Premises or Improvements now or
hereafter existing or entered into, or portions thereof, granted by Trustor, and
further subject to the right, power and authority hereinafter given to Trustor
to collect and apply such Rents;

     TOGETHER WITH all interests, estates or other claims, both in law and in
equity, which Trustor now has or may hereafter acquire in the Premises or the
Improvements;

     TOGETHER WITH all easements, rights-of-way and other rights now owned or
hereafter acquired by Trustor used in connection with the Premises or the
Improvements or as a means of access thereto (including, without limitation, all
rights pursuant to any trackage agreement and all rights to the nonexclusive use
of common drive entries, and all tenements, hereditaments and appurtenances
thereof and thereto) and all water and water rights and shares of stock
evidencing the same;

     TOGETHER WITH all leasehold estate, right, title and interest of Trustor in
and to all leases or subleases covering the Premises or the Improvements or any
portion thereof now or hereafter existing or entered into, and all right, title
and interest of Trustor thereunder including, without limitation, all rights of
Trustor against guarantors thereof, all cash or security deposits, advance
rentals, and deposits or payments of similar nature (collectively, the
“Leases”);

     TOGETHER WITH all right, title and interest now owned or hereafter acquired
by Trustor in and to any greater estate in the Premises or the Improvements;

     TOGETHER WITH all right, title, and interest of Trustor in (i) the property
and interests in property described on Exhibit B attached hereto and
incorporated herein by reference, (ii) all other personal property now or
hereafter owned by Trustor that is now or hereafter located on or used in
connection with the Premises or the Improvements, (iii) all other rights and
interests of Trustor now or hereafter held in personal property that is now or
hereafter located on or used in connection with the Premises or the
Improvements, (iv) all personal property and rights and interests in personal
property of similar type or kind hereafter acquired by Trustor, and (v) all
proceeds thereof (such personal property and proceeds are referred to herein
collectively as the “Personal Property”);

     TOGETHER WITH all right, title and interest of Trustor, now owned or
hereafter acquired, in and to any land lying within the right-of-way of any
street, open or proposed, adjoining the Premises, and any and all sidewalks,
alleys and strips and gores of land adjacent to or used in connection with the
Premises;

     TOGETHER WITH all the estate, interest, right, title, other claim or
demand, both in law and in equity (including, without limitation, claims or
demands with respect to the proceeds of insurance in effect with respect
thereto) that Trustor now has or may hereafter acquire in the Premises, the
Improvements, the Personal Property, or any other part of the Trust Estate (as
defined below), and any and all awards made for the taking by eminent domain, or
by any proceeding of purchase in lieu thereof, of the whole or any part of the
Trust Estate (including, without limitation, any awards resulting from a change
of grade of streets and awards for severance damages);

TOGETHER WITH all proceeds of the foregoing.


     The entire estate, property, right, title and interest hereby conveyed to
Trustee may hereafter be collectively referred to as the “Trust Estate.”

     FOR THE PURPOSE OF SECURING (in such order of priority as Beneficiary may
elect) the following (the “Obligations”):

Hope/ARI PA XbtC 9/20/2006


Page C-2 of 27


--------------------------------------------------------------------------------

     (a) payment of indebtedness in the total principal amount of Four Hundred
Fifty Thousand and no/100ths Dollars ($450,000.00), with interest thereon,
evidenced by that certain Secured Promissory Note dated ____________, 2006, (as
it may be amended, modified, extended, and renewed from time to time, the
“Note”) executed by Trustor pursuant to that certain Purchase Agreement between
Trustor, as buyer, and Beneficiary, as seller, dated May __, 2006;

     (b) payment of all sums advanced by Beneficiary to protect the Trust
Estate, with interest thereon equal to the default interest rate set forth in
the Note (which rate of interest is hereinafter referred to as the “Agreed
Rate”);

     (c) payment of all other sums, with interest thereon, that may hereafter be
loaned to Trustor, or its successors or assigns, by Beneficiary, or its
successors or assigns when evidenced by a promissory note or notes reciting that
they are secured by this Deed of Trust;

     (d) performance of every obligation of Trustor contained in the Loan
Documents (as defined below);

     (e) performance of every obligation of Trustor contained in any agreement,
document, or instrument now or hereafter executed by Trustor reciting that the
obligations thereunder are secured by this Deed of Trust, including, without
limitation, all other obligations, agreements or indebtedness between Trustor
and any affiliate of Beneficiary; and

     (f) for the benefit of Beneficiary, compliance with and performance of each
and every provision of any declaration of covenants, conditions and
restrictions, any maintenance, easement and party wall agreement, or any other
agreement, document, or instrument by which the Trust Estate is bound or may be
affected.

This Deed of Trust, the Note and any other deeds of trust, mortgages,
agreements, guaranties or other instruments given to evidence or further secure
the payment and performance of any or all of the Obligations, as the foregoing
may be amended, modified, extended, or renewed from time to time may hereinafter
be collectively referred to as the “Loan Documents.” Any term used or defined in
the Uniform Commercial Code of Arizona, as in effect from time to time (“Uniform
Commercial Code of Arizona”), and not defined in this Deed of Trust, has the
meaning given to the term in the Uniform Commercial Code of Arizona, when used
in this Deed of Trust.

Hope/ARI PA XbtC 9/20/2006


Page C-3 of 27


--------------------------------------------------------------------------------

TRUSTOR HEREBY COVENANTS AND AGREES AS FOLLOWS:

ARTICLE I
COVENANTS AND AGREEMENTS OF TRUSTOR


     1.01 Payment and Performance of Secured Obligations. Trustor shall pay when
due and/or perform each of the Obligations.

     1.02 Maintenance, Repair, Alterations. Trustor shall keep the Trust Estate
in good condition and repair. Trustor shall not remove, demolish, or
substantially alter any of the Improvements, except with the prior written
consent of Beneficiary. Trustor shall complete promptly and in a good and
workmanlike manner any Improvement that may be now or hereafter constructed on
the Premises and promptly restore in like manner any Improvements that may be
damaged or destroyed from any cause whatsoever and pay when due all claims for
labor performed and materials furnished therefor. Trustor shall comply with all
Requirements (as defined below) and shall not suffer to occur or exist any
violation of any Requirement. Trustor shall not commit or permit any waste or
deterioration of the Trust Estate, and, to the extent allowed by law, shall keep
and maintain abutting grounds, sidewalks, roads, parking and landscape areas in
good and neat order and repair. Trustor shall perform its obligations under each
Lease. “Requirement” and “Requirements” mean, respectively, each and all
obligations and requirements now or hereafter in effect by which Trustor or the
Trust Estate are bound or which are otherwise applicable to the Trust Estate,
construction of any Improvements on the Trust Estate, or operation, occupancy or
use of the Trust Estate (including, without limitation (i) such obligations and
requirements imposed by common law or any law, statute, ordinance, regulation,
or rule (federal, state, or local), and (ii) such obligations and requirements
of, in, or in respect of (A) any consent, authorization, license, permit, or
approval relating to the Trust Estate, (B) any condition, covenant, restriction,
easement, or right-of-way reservation applicable to the Trust Estate, (C) any
Lien or Encumbrance, (D) any other agreement, document, or instrument to which
Trustor is a party or by which Trustor or the Trust Estate is bound or affected,
and (E) any order, writ, judgment, injunction, decree, determination, or award
of any arbitrator, other private adjudicator, court, government, or governmental
authority (federal, state, or local) to which Trustor is a party or by which
Trustor or the Trust Estate is bound or affected).

     1.03 Required Insurance. Trustor shall at all times provide, maintain and
keep in force or cause to be provided, maintained and kept in force with respect
to the Trust Estate, at no expense to Trustee or Beneficiary, policies of
insurance in forms and amounts and issued by companies reasonably satisfactory
to Beneficiary covering such casualties, risks, perils, liabilities and other
hazards as is reasonably required by Beneficiary. All such policies of insurance
required by the terms of this Deed of Trust shall contain an endorsement or
agreement by the insurer that any loss shall be payable in accordance with the
terms of such policy notwithstanding any act or negligence of Trustor or any
party holding under Trustor that might otherwise result in forfeiture of said
insurance and the further agreement of the insurer waiving all rights of setoff,
counterclaim or deductions against Trustor.

     1.04 Delivery of Policies, Payment of Premiums.

     (a) At Beneficiary’s option all policies of insurance shall either have
attached thereto a lender’s loss payable endorsement for the benefit of
Beneficiary in form satisfactory to Beneficiary or shall name Beneficiary as an
additional insured. Trustor shall furnish Beneficiary with certificates of
insurance for each required policy setting forth the coverage, the limits of
liability, the name of the carrier, the policy number and the period of
coverage. If Beneficiary consents, Trustor may provide any of the required
insurance through blanket policies carried by Trustor and covering more than one
location, or by policies procured by a tenant or other party

Hope/ARI PA XbtC 9/20/2006


Page C-4 of 27


--------------------------------------------------------------------------------

holding under Trustor; provided, however, all such policies shall meet the
requirements referred to in Section 1.03. At least thirty (30) days prior to the
expiration of each required policy, Trustor shall deliver to Beneficiary
evidence reasonably satisfactory to Beneficiary of the payment of premium and
the renewal or replacement of such policy continuing insurance in form as
required by this Deed of Trust. All such policies shall contain a provision
that, notwithstanding any contrary agreement between Trustor and insurance
company, such policies will not be cancelled, allowed to lapse without renewal,
surrendered or materially amended, which term shall include any reduction in the
scope or limits of coverage, without at least thirty (30) days’ prior written
notice to Beneficiary.

     (b) In the event Trustor fails to obtain, maintain, or deliver to
Beneficiary the policies of insurance with respect to the Trust Estate required
by this Deed of Trust, Beneficiary may, at Beneficiary’s election, but without
any obligation so to do, procure such insurance or single-interest insurance for
such risks covering Beneficiary’s interest, and Trustor will pay all premiums
thereon promptly upon demand by Beneficiary, and until such payment is made by
Trustor, the amount of all such premiums shall bear interest at the Agreed Rate.
Upon the occurrence and during the continuation of an Event of Default and
request by Beneficiary, Trustor shall deposit with Beneficiary in monthly
installments, an amount equal to one-twelfth (1/12) of the estimated aggregate
annual insurance premiums on all policies of insurance required by this Deed of
Trust (funds deposited for this purpose are referred to as “Insurance
Impounds”). In such event Trustor further agrees to cause all bills, statements,
or other documents relating to the foregoing insurance premiums to be sent or
mailed directly to Beneficiary. Upon receipt of such bills, statements, or other
documents evidencing that a premium for a required policy is then payable, and
provided there are sufficient Insurance Impounds, Beneficiary shall timely pay
such amounts as may be due thereunder out of the Insurance Impounds. If at any
time and for any reason the Insurance Impounds are or will be insufficient to
pay such amounts as may be then or subsequently due, Beneficiary shall notify
Trustor and Trustor shall immediately deposit an amount equal to such deficiency
with Beneficiary. Notwithstanding the foregoing, nothing contained herein shall
cause Beneficiary to be deemed a trustee of Insurance Impounds or to be
obligated to pay any amounts in excess of the amount of the Insurance Impounds,
nor shall anything contained herein modify the obligation of Trustor set forth
in Section 1.03 to obtain and maintain insurance. Beneficiary may commingle
Insurance Impounds with its own funds, and Trustor shall not be entitled to
interest thereon. Beneficiary may reserve for future payments of premiums such
portion of Insurance Impounds as Beneficiary in its absolute and sole discretion
deems proper. If Trustor fails to deposit with Beneficiary sums sufficient to
pay fully such premiums at least thirty (30) days before delinquency thereof,
Beneficiary may, at Beneficiary’s election, but without any obligation so to do,
advance any amounts required to make up the deficiency, which advances, if any,
shall be secured hereby and shall be repayable to Beneficiary upon demand with
interest from the date advanced at the Agreed Rate, or at the option of
Beneficiary the latter may, without making any advance whatever, apply any
Insurance Impounds to payment of the Obligations in such order as Beneficiary
may determine, notwithstanding that such Obligations may not yet be due. Upon
the occurrence of an Event of Default, Beneficiary may, at any time, at
Beneficiary’s option, apply any Insurance Impounds or Impositions Impounds under
this Section 1.04 or Section 1.08, any funds paid as Rents, and any other funds
of Trustor held by Beneficiary to payment of any of the Obligations, in such
manner and order as Beneficiary may elect, notwithstanding that such Obligations
may not yet be due.

1.05 Casualties; Insurance Proceeds.

     (a) Trustor shall give prompt written notice thereof to Beneficiary after
the happening of any casualty to or in connection with the Trust Estate or any
part thereof, whether or

Hope/ARI PA XbtC 9/20/2006


Page C-5 of 27


--------------------------------------------------------------------------------

not covered by insurance. All proceeds of insurance shall be payable to
Beneficiary, and Trustor hereby authorizes and directs any affected insurance
company to make payment of such proceeds directly to Beneficiary. If Trustor
receives any proceeds of insurance resulting from such casualty, Trustor shall
promptly pay over such proceeds to Beneficiary. All proceeds of insurance will
be applied by Beneficiary to payment of the Obligations in such order as
Beneficiary shall determine.

     (b) Trustor shall not be excused from repairing or maintaining the Trust
Estate as provided in Section 1.02 hereof or restoring all damage or destruction
to the Trust Estate, regardless of whether or not there are insurance proceeds
available to Trustor or whether any such proceeds are sufficient in amount, and
the application or release by Beneficiary of any insurance proceeds shall not
cure or waive any default or notice of default under this Deed of Trust or
invalidate any act done pursuant to such default or notice of default.

     1.06 Assignment of Policies Upon Foreclosure. In the event of foreclosure
of this Deed of Trust as a mortgage, a sale under the power of sale, or any
other transfer of title or assignment of the Trust Estate in extinguishment, in
whole or in part, of the Obligations, all right, title and interest of Trustor
in and to all policies of insurance required by Section 1.03 shall inure to the
benefit of and pass to the successor in interest to Trustor or the purchaser or
grantee of the Trust Estate, to the extent such policies are assignable pursuant
to the terms thereof.

     1.07 Indemnification; Subrogation; Waiver of Offset.

     (a) If Beneficiary is made a party to any litigation concerning the Note,
this Deed of Trust, any of the Loan Documents, the Trust Estate or any part
thereof or interest therein, or the occupancy of the Trust Estate by Trustor,
then Trustor shall indemnify, defend and hold Beneficiary harmless for, from and
against all liability by reason of said litigation, including reasonable
attorneys’ fees and expenses incurred by Beneficiary as a result of any such
litigation, whether or not any such litigation is prosecuted to judgment.
Beneficiary may employ an attorney or attorneys to protect its rights hereunder,
and in the event of such employment following any breach by Trustor, Trustor
shall pay Beneficiary reasonable attorneys’ fees and expenses incurred by
Beneficiary, whether or not an action is actually commenced against Trustor by
reason of its breach.

     (b) Trustor waives any and all right to claim or recover against
Beneficiary, its successors and assigns, their directors, officers, employees,
agents and representatives, for loss of or damage to Trustor, the Trust Estate,
Trustor’s property or the property of others under Trustor’s control from any
cause insured against or required to be insured against by this Deed of Trust.

     (c) All sums payable by Trustor pursuant to this Deed of Trust shall be
paid without notice (except for such notice as required by law and/or as may be
expressly required hereunder or under the other Loan Documents), demand,
counterclaim, setoff, deduction or defense and without abatement, suspension,
deferment, diminution or reduction, and the obligations and liabilities of
Trustor hereunder shall in no way be released, discharged or otherwise affected
(except as expressly provided herein) by reason of: (i) any damage to or
destruction of or any condemnation or similar taking of the Trust Estate or any
part thereof; (ii) any restriction or prevention of or interference by any
Person (as defined below) with any use of the Trust Estate or any part thereof;
(iii) any title defect or encumbrance or any eviction from the Premises or the
Improvements or any part thereof by title paramount or otherwise; (iv) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like

Hope/ARI PA XbtC 9/20/2006


Page C-6 of 27


--------------------------------------------------------------------------------

proceeding relating to Beneficiary, or any action taken with respect to this
Deed of Trust by any trustee or receiver of Beneficiary, or by any court, in any
such proceeding; (v) any claim that Trustor has or might have against
Beneficiary; (vi) any default or failure on the part of Beneficiary to perform
or comply with any of the terms of the Loan Documents or of any other agreement
with Trustor; or (vii) any other occurrence whatsoever, whether similar or
dissimilar to the foregoing; whether or not Trustor shall have notice or
knowledge of any of the foregoing. Except as expressly provided herein, Trustor
waives all rights now or hereafter conferred by statute or otherwise to any
abatement, suspension, deferment, diminution or reduction of any sum secured
hereby and payable by Trustor. “Person” means any natural person, any
unincorporated association, any corporation, any partnership, any joint venture,
any trust, any other legal entity, or any governmental authority (federal,
state, local or foreign).

     1.08 Impositions.

     (a) Trustor shall pay, or cause to be paid, prior to delinquency, all real
property taxes and assessments, general and special, and all other taxes and
assessments of any kind or nature whatsoever, (including, without limitation,
nongovernmental levies or assessments such as maintenance charges, levies, or
charges resulting from covenants, conditions and restrictions affecting the
Trust Estate) that are assessed or imposed upon the Trust Estate or become due
and payable and that create, may create, or appear to create a lien upon the
Trust Estate (the above are sometimes referred to herein individually as an
“Imposition” and collectively as “Impositions”), provided, however, that if by
law any Imposition is payable, or may at the option of the taxpayer be paid, in
installments, Trustor may pay the same or cause it to be paid, together with any
accrued interest on the unpaid balance of such Imposition, in installments as
the same becomes due and before any fine, penalty, interest, or cost may be
added thereto for the nonpayment of any such installment and interest.

     (b) If at any time after the date hereof there shall be assessed or imposed
a fee, tax, or assessment on Beneficiary and measured by or based in whole or in
part upon this Deed of Trust or the outstanding amount of the Obligations, then
all such taxes, assessments or fees shall be deemed to be included within the
term “Impositions” as defined in Section 1.08(a) and Trustor shall pay and
discharge the same as herein provided with respect to the payment of
Impositions. If Trustor fails to pay such Impositions prior to delinquency,
Beneficiary may, at its option, declare all or part of the Obligations,
immediately due and payable. If Trustor is prohibited by law from paying such
Impositions, Beneficiary may, at its option, declare all or part of the
Obligations due and payable on a date which is not less than six (6) months from
the date such prohibition is imposed on Trustor.

     (c) Subject to the provisions of Section 1.08(d) and upon request by
Beneficiary, Trustor shall deliver to Beneficiary within thirty (30) days after
the date upon which any Imposition is due and payable by Trustor official
receipts of the appropriate taxing authority, or other proof satisfactory to
Beneficiary, evidencing the payment thereof.

     (d) Trustor shall have the right before any delinquency occurs to contest
or object to the amount or validity of any Imposition by appropriate
proceedings, but this shall not be deemed or construed in any way as relieving,
modifying, or extending Trustor’s covenant to pay any such Imposition at the
time and in the manner provided in this Section 1.08, unless Trustor has given
prior written notice to Beneficiary of Trustor’s intent to so contest or object
to an Imposition, and unless, in Beneficiary’s absolute and sole discretion, (i)
Trustor shall demonstrate to Beneficiary’s satisfaction that the proceedings to
be initiated by Trustor shall conclusively operate to prevent the sale of the
Trust Estate or any part thereof or interest therein to satisfy such

Hope/ARI PA XbtC 9/20/2006


Page C-7 of 27


--------------------------------------------------------------------------------

Imposition prior to final determination of such proceedings, (ii) Trustor shall
furnish a good and sufficient bond or surety as requested by and satisfactory to
Beneficiary, or (iii) Trustor shall demonstrate to Beneficiary’s satisfaction
that Trustor has provided a good and sufficient undertaking as may be required
or permitted by law to accomplish a stay of any such sale.

     (e) Upon the occurrence and during the continuation of an Event of Default
and upon request by Beneficiary, Trustor shall pay to Beneficiary an initial
cash deposit in an amount adequate to pay all Impositions for the ensuing tax
fiscal year and shall thereafter continue to deposit with Beneficiary, in
monthly installments, an amount equal to one-twelfth (1/12) of the sum of the
annual Impositions reasonably estimated by Beneficiary, for the purpose of
paying the installment of Impositions next due (funds deposited for this purpose
are referred to as “Impositions Impounds”). In such event, Trustor further
agrees to cause all bills, statements, or other documents relating to
Impositions to be sent or mailed directly to Beneficiary. Upon receipt of such
bills, statements, or other documents, and providing there are sufficient
Impositions Impounds, Beneficiary shall timely pay such amounts as may be due
thereunder out of the Impositions Impounds. If at any time and for any reason
the Impositions Impounds are or will be insufficient to pay such amounts as may
then or subsequently be due, Beneficiary may notify Trustor and upon such notice
Trustor shall deposit immediately an amount equal to such deficiency with
Beneficiary. Notwithstanding the foregoing, nothing contained herein shall cause
Beneficiary to be deemed a trustee of Impositions Impounds or to be obligated to
pay any amounts in excess of the amount of funds deposited with Beneficiary
pursuant to this Section 1.08(e) . Beneficiary may commingle Impositions
Impounds with its own funds and shall not be obligated to pay any interest on
any Impositions Impounds. Beneficiary may reserve for future payment of
Impositions such portion of Impositions Impounds as Beneficiary may in its
absolute and sole discretion deem proper. If Trustor fails to deposit with
Beneficiary sums sufficient to fully pay such Impositions at least thirty (30)
days before delinquency thereof, Beneficiary may, at Beneficiary’s election, but
without any obligation so to do, advance any amounts required to make up the
deficiency, which advances, if any, shall be secured hereby and shall be
repayable to Beneficiary upon demand together with interest thereon at the
Agreed Rate from the date of such advance, or at the option of Beneficiary the
latter may, without making any advance whatever, apply any Impositions Impounds
held by it upon any of the Obligations in such order as Beneficiary may
determine, notwithstanding that such Obligations may not yet be due.

     (f) Trustor shall not initiate or suffer to occur or exist the joint
assessment of any real and personal property included in the Trust Estate or any
other procedure whereby the lien of real property taxes and the lien of personal
property taxes shall be assessed, levied, or charged to the Trust Estate as a
single lien.

     1.09 Utilities. Trustor shall pay when due all charges that are incurred by
Trustor for the benefit of the Trust Estate or that may become a charge or lien
against the Trust Estate for gas, electricity, water, sewer, or other services
furnished to the Trust Estate.

     1.10 Actions Affecting Trust Estate. Trustor shall appear in and contest
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee; and shall pay all costs and expenses
(including, without limitation, costs of evidence of title, litigation, and
attorneys’ fees) in any such action or proceeding in which Beneficiary or
Trustee may appear.

     1.11 Actions By Trustee or Beneficiary. If Trustor fails to make any
payment or to do any act as and in the manner provided in any of the Loan
Documents, Beneficiary and/or Trustee, each in its absolute and sole discretion,
without obligation so to do, without releasing Trustor from any obligation, and
with only such notice to or demand upon Trustor as may be reasonable under the
then existing

Hope/ARI PA XbtC 9/20/2006


Page C-8 of 27


--------------------------------------------------------------------------------

circumstances, but in no event exceeding ten (10) days prior written notice, may
make or do the same in such manner and to such extent as either may deem
necessary or appropriate. In connection therewith (without limiting their
general powers, whether conferred herein, in another Loan Document or by law),
Beneficiary and Trustee shall have and are hereby given the right, but not the
obligation, (a) to enter upon and take possession of the Trust Estate; (b) to
make additions, alterations, repairs and improvements to the Trust Estate that
they or either of them may consider necessary or appropriate to keep the Trust
Estate in good condition and repair; (c) to appear and participate in any action
or proceeding affecting or which may affect the security hereof or the rights or
powers of Beneficiary or Trustee; (d) to pay, purchase, contest or compromise
any Lien or Encumbrance (as defined below) or alleged Lien or Encumbrance
whether superior or junior to this Deed of Trust; and (e) in exercising such
powers, to pay necessary expenses (including, without limitation, expenses of
employment of counsel or other necessary or desirable consultants). Trustor
shall, immediately upon demand therefor by Beneficiary and Trustee or either of
them, pay to Beneficiary and Trustee an amount equal to all respective costs and
expenses incurred by them in connection with the exercise by either Beneficiary
or Trustee or both of the foregoing rights (including, without limitation, costs
of evidence of title, court costs, appraisals, surveys and receiver’s, trustee’s
and attorneys’ fees) together with interest thereon from the date of such
expenditures at the Agreed Rate.

     1.12 Transfer of Trust Estate by Trustor. In order to induce Beneficiary to
make the Loan, Trustor agrees that, in the event of any Transfer (as hereinafter
defined), without the prior written consent of Beneficiary, Beneficiary shall
have the absolute right, at its option, without prior demand or notice, to
declare all sums secured hereby immediately due and payable. Consent to one such
transaction shall not be deemed to be a waiver of the right to require consent
to future or successive transactions. Beneficiary may grant or deny such consent
in its sole discretion and, if consent should be given, any such Transfer shall
be subject to this Deed of Trust, and such transferee shall assume all
obligations hereunder and agree to be bound by all provisions contained herein.
Such assumption shall not, however, release Trustor or any maker or guarantor
(if any) of the Note from any liability thereunder without the prior written
consent of Beneficiary. As used herein, “Transfer” shall mean:

     (i) any sale, transfer, conveyance, hypothecation, encumbrance, lease or
vesting of the Trust Estate or any part thereof or interest therein to or in any
Person, whether voluntary, involuntary, by operation of law, or otherwise,
except the Permitted Exceptions (as such term is defined in Exhibit C attached
hereto and incorporated herein by reference);

     (ii) any sale, transfer, assignment, conveyance, hypothecation, encumbrance
or vesting of any general partnership interest in Trustor or any partner in
Trustor to or in any Person (if Trustor or any partner in Trustor is a
partnership) whether voluntary, involuntary, by operation of law, or otherwise,
except the Permitted Exceptions;

     (iii) any sale, transfer, assignment, conveyance, hypothecation,
encumbrance or vesting of any member interest in Trustor or any member in
Trustor to or in any Person (if Trustor or any member in Trustor is a limited
liability company) whether voluntary, involuntary, by operation of law, or
otherwise, except the Permitted Exceptions;

     (iv) any sale, transfer, assignment, conveyance, hypothecation, encumbrance
or vesting of any shares of stock in Trustor or any partner in Trustor to or in
any Person or any consolidation or merger of Trustor or any partner in Trustor
into or with any Person (if Trustor or any partner in Trustor is a corporation)
whether voluntary, involuntary, by operation of law, or otherwise, except the
Permitted Exceptions; or

Hope/ARI PA XbtC 9/20/2006


Page C-9 of 27


--------------------------------------------------------------------------------

     (v) the execution of any agreements to do any of the foregoing, except the
Permitted Exceptions.

     1.13 Eminent Domain.

     (a) In the event that any proceeding or action be commenced for the taking
of the Trust Estate, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, condemnation (including,
without limitation, inverse condemnation) or otherwise (hereinafter collectively
referred to as a “Taking”), or if the same be taken or damaged by reason of any
public improvement or Taking, or should Trustor receive any notice or other
information regarding such Taking or damage, Trustor shall give prompt written
notice thereof to Beneficiary. All compensation, awards, damages, rights of
action and proceeds awarded to Trustor by reason of any such Taking or damage or
received by Trustor as the result of a transfer in lieu of a Taking (the
“Condemnation Proceeds”) are hereby assigned to Beneficiary, and Trustor agrees
to execute such further assignments of the Condemnation Proceeds as Beneficiary
or Trustee may require. If Trustor receives any Condemnation Proceeds Trustor
shall promptly pay over such proceeds to Beneficiary. Beneficiary is hereby
authorized and empowered by Trustor, at Beneficiary’s option and in
Beneficiary’s sole discretion, as attorney-in-fact for Trustor, to settle,
adjust, or compromise any claim for loss or damage in connection with any Taking
or proposed Taking and, without regard to the adequacy of its security, to
commence, appear in and prosecute in its own name and/or on behalf of Trustor
any such action or proceeding arising out of or relating to a Taking or proposed
Taking.

     (b) Trustor shall not be excused from repairing or maintaining the Trust
Estate as provided in Section 1.02 or restoring all damage or destruction to the
Trust Estate, regardless of whether or not there are Condemnation Proceeds
available to Trustor or whether any such Condemnation Proceeds are sufficient in
amount. The application or release of the Condemnation Proceeds shall not cure
or waive any default or notice of default hereunder or under any other Loan
Document or invalidate any act done pursuant to such default or notice of
default.

     1.14 Additional Security. No other security now existing, or hereafter
taken, to secure the obligations secured hereby shall be impaired or affected by
the execution of this Deed of Trust. All security for the Obligations from time
to time shall be taken, considered and held as cumulative. Any taking of
additional security, execution of partial releases of the security, or any
extension of the time of payment of, or modification of other terms of any of
the Obligations shall not diminish the force, effect or lien of this Deed of
Trust and shall not affect or impair the liability of any maker, guarantor,
surety or endorser for the payment or performance of any of the Obligations. In
the event Beneficiary at any time holds additional security for any of the
Obligations, it may enforce the sale thereof or otherwise realize upon the same,
at its option, either before, concurrently with, or after a sale or realization
is made hereunder.

     1.15 Appointment of Successor Trustee. Beneficiary may, from time to time,
by a written instrument executed and acknowledged by Beneficiary, mailed to
Trustor and recorded in the county in which the Trust Estate is located and by
otherwise complying with the provisions of applicable law, substitute a
successor or successors to any Trustee named herein or acting hereunder, and
such successor(s) shall, without conveyance from the Trustee predecessor,
succeed to all title, estate, rights, powers and duties of such predecessor.

     1.16 Inspections. Beneficiary, and its agents, representatives officers,
and employees, are authorized to enter at any reasonable time upon or in any
part of the Trust Estate for the purpose of

Hope/ARI PA XbtC 9/20/2006


Page C-10 of 27


--------------------------------------------------------------------------------

inspecting the same and for the purpose of performing any of the acts
Beneficiary is authorized to perform hereunder or under the terms of any of the
Loan Documents.

     1.17 Ownership and Liens and Encumbrances. Trustor is, and as to any
portion of the Trust Estate acquired hereafter will upon such acquisitions be,
and shall remain the owner of the Trust Estate free and clear of any Liens and
Encumbrances. Trustor shall not grant, shall not suffer to exist, and shall pay
and promptly discharge, at Trustor’s cost and expense, all Liens and
Encumbrances and any claims thereof upon the Trust Estate, or any part thereof
or interest therein. Trustor shall notify Beneficiary immediately in writing of
any Lien or Encumbrance or claim thereof. Trustor shall have the right to
contest in good faith the validity of any involuntary Lien or Encumbrance,
provided Trustor shall first deposit with Beneficiary a bond or other security
satisfactory to Beneficiary in such amount as Beneficiary shall reasonably
require, but not more than one hundred fifty percent (150%) of the amount of the
claim, and provided further that if Trustor loses such contest, Trustor shall
thereafter diligently proceed to cause such Lien or Encumbrance to be removed
and discharged. If Trustor shall fail to remove and discharge any Lien or
Encumbrance or claim thereof, then, in addition to any other right or remedy of
Beneficiary, Beneficiary may, after only such notice to Trustor as may be
reasonable under the then existing circumstances, but shall not be obligated to,
discharge the same, either by paying the amount claimed to be due, or by
procuring the discharge of such Lien or Encumbrance by depositing in a court a
bond or the amount claimed or otherwise giving security for such claim, or by
procuring such discharge in such manner as is or may be prescribed by law.
Trustor shall, immediately upon demand therefor by Beneficiary, pay to
Beneficiary an amount equal to all costs and expenses incurred by Beneficiary in
connection with the exercise by Beneficiary of the foregoing right to discharge
any Lien or Encumbrance or claim thereof, together with interest thereon from
the date of each such expenditure at the Agreed Rate. Such costs and expenses
shall be secured by this Deed of Trust. “Lien or Encumbrance” and “Liens and
Encumbrances” mean, respectively, each and all of the following in respect of
the Trust Estate: leases, other rights to occupy or use, mortgages, deeds of
trust, pledges, security agreements, assignments, assignments as security,
conditional sales, title retention arrangements or agreements, conditions,
covenants, and restrictions, and other charges, liens, encumbrances, or adverse
interests, whether voluntarily or involuntarily created and regardless of
whether prior or subordinate to any estate, right, title, or interest granted to
Trustee or Beneficiary in this Deed of Trust, excluding from the foregoing the
Permitted Exceptions.

     1.18 Trustee’s Powers. At any time, or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and without affecting the personal liability
of any person for payment of the Obligations or the effect of this Deed of Trust
upon the remainder of said Trust Estate, Trustee may (a) reconvey any part of
said Trust Estate, (b) consent in writing to the making of any map or plat
thereof, (c) join in granting any easement thereon, or

     1.19 Beneficiary’s Powers. Without affecting the liability of any Person
liable for the payment of the Obligations herein mentioned, and without
affecting the lien or charge of this Deed of Trust upon any portion of the Trust
Estate not then or theretofore released as security for the Obligations,
Beneficiary may, from time to time and without notice (a) release any person so
liable, (b) extend the Obligations, (c) grant other indulgences, (d) release or
reconvey, or cause to be released or reconveyed, at any time at Beneficiary’s
option any parcel, portion or all of the Trust Estate, (e) take or release any
other or additional security or any guaranty for any Obligation herein
mentioned, or (f) make compositions or other arrangements with debtors in
relation thereto.

     1.20 Financial Statements. Trustor shall deliver to Beneficiary such
financial statements, balance sheets, profit and loss statements, operating
statements, income and expense statements and other financial information in
such detail and at the times as may be reasonably required by Beneficiary.

Hope/ARI PA XbtC 9/20/2006


Page C-11 of 27


--------------------------------------------------------------------------------

Beneficiary shall have the right to audit, inspect and copy all of Trustor’s
books and records, relating thereto.

     1.21 Trade Names. At the request of Beneficiary from time to time, Trustor
shall execute a certificate in form satisfactory to Beneficiary listing the
trade names or fictitious business names under which Trustor intends to operate
the Trust Estate or any business located thereon and representing and warranting
that Trustor does business under no other trade names or fictitious business
names with respect to the Trust Estate. Trustor shall immediately notify
Beneficiary in writing of any change in said trade names or fictitious business
names, and will, upon request of Beneficiary, execute any additional financing
statements and other certificates necessary to reflect the change in trade names
or fictitious business names.

     1.22 Leasehold. If a leasehold estate constitutes a portion of the Trust
Estate, Trustor agrees not to amend, modify, extend, renew or terminate such
leasehold estate, any interest therein, or the lease granting such leasehold
estate without the prior written consent of Beneficiary, which consent may be
withheld by Beneficiary in its absolute and sole discretion. Consent to one
amendment, modification, extension or renewal shall not be deemed to be a waiver
of the right to require consent to other, future or successive amendments,
modifications, extensions or renewals. Trustor agrees to perform all obligations
and agreements under said leasehold and shall not take any action or omit to
take any action which would effect or permit the termination of said leasehold.
Trustor agrees to promptly notify Beneficiary in writing with respect to any
default or alleged default by any party thereto and to deliver to Beneficiary
copies of all notices, demands, complaints or other communications received or
given by Trustor with respect to any such default or alleged default.
Beneficiary shall have the option to cure any such default and to perform any or
all of Trustor’s obligations thereunder. All sums expended by Beneficiary in
curing any such default shall be secured hereby and shall be immediately due and
payable without demand or notice and shall bear interest from date of
expenditure at the Agreed Rate.

ARTICLE II
ASSIGNMENT OF RENTS


     2.01 Assignment of Rents. Trustor hereby absolutely and irrevocably assigns
and transfers to Beneficiary all the Rents of the Trust Estate, and hereby gives
to and confers upon Beneficiary the right, power and authority to collect the
Rents. Trustor irrevocably appoints Beneficiary its true and lawful
attorney-in-fact, at the option of Beneficiary at any time and from time to
time, to demand, receive and enforce payment, to give receipts, releases and
satisfactions, and to sue, in the name of Trustor or Beneficiary, for all Rents
and apply the same to the payment of the Obligations in such order as
Beneficiary shall determine. Trustor hereby authorizes and directs the lessees,
tenants and occupants to make all payments under the Leases directly to
Beneficiary upon written demand by Beneficiary, without further consent of
Trustor; provided, however, that Trustor shall have the right to collect such
Rents (but not more than one (1) month in advance unless the written approval of
Beneficiary is first obtained), and to retain and enjoy same, so long as an
Event of Default shall not have occurred hereunder or under the other Loan
Documents. The assignment of the Rents of the Trust Estate in this Article II is
intended to be an absolute assignment from Trustor to Beneficiary and not merely
the passing of a security interest.

     2.02 Collection Upon an Event of Default. Upon the occurrence of an Event
of Default, Beneficiary may, at any time without notice, either in person, by
agent or by a receiver appointed by a court, and without regard to the adequacy
of any security for the Obligations, enter upon and take possession of the Trust
Estate, or any part thereof, and, with or without such entry or taking
possession, in its own name sue for or otherwise collect the Rents (including,
without limitation, those past due and unpaid) and apply the same, less costs
and expenses of operation and collection (including, without limitation,
attorneys’ fees) upon payment of the Obligations in such order as Beneficiary
may determine.

Hope/ARI PA XbtC 9/20/2006


Page C-12 of 27


--------------------------------------------------------------------------------

The collection of such Rents, or the entering upon and taking possession of the
Trust Estate, or the application of the Rents as aforesaid, shall not cure or
waive any default or notice of default hereunder or invalidate any act done in
response to such default or pursuant to such notice of default. Trustor also
hereby authorizes Beneficiary upon such entry, at its option, to take over and
assume the management, operation and maintenance of the Trust Estate and to
perform all acts Beneficiary in its sole discretion deems necessary and proper
and to expend such sums out of Rents as may be needed in connection therewith,
in the same manner and to the same extent as Trustor theretofore could do
(including, without limitation, the right to enter into new leases, to cancel,
surrender, alter or amend the terms of, and/or renew existing leases and/or to
make concessions to tenants). Trustor hereby releases all claims of any kind or
nature against Beneficiary arising out of such management, operation and
maintenance, excepting the liability of Beneficiary to account as hereinafter
set forth.

     2.03 Application of Rents. Upon such entry, Beneficiary shall, after
payment of all property charges and expenses (including, without limitation,
reasonable compensation to such managing agent as it may select and employ) and
after the accumulation of a reserve to meet requisite amounts, credit the net
amount of the Rents received by it to the Obligations, but the manner of the
application of such net income and which items shall be credited shall be
determined in the sole discretion of Beneficiary. Beneficiary shall not be
accountable for more monies than it actually receives from the Trust Estate; nor
shall it be liable for failure to collect Rents. Beneficiary shall make
reasonable efforts to collect Rents, reserving, however, within its own absolute
and sole discretion, the right to determine the method of collection and the
extent to which enforcement of collection of Rents shall be prosecuted and
Beneficiary’s judgment shall be deemed conclusive and reasonable.

     2.04 Mortgagee in Possession. It is not the intention of the parties hereto
that an entry by Beneficiary upon the Premises under the terms of this
instrument shall make Beneficiary a party in possession in contemplation of the
law, except at the option of Beneficiary.

     2.05 Indemnity. Trustor hereby agrees to indemnify and hold harmless
Beneficiary for, from and against any and all losses, liabilities, obligations,
claims, demands, damages, penalties, judgments, costs, and expenses, including
legal fees and expenses, howsoever and by whomsoever asserted, arising out of or
in any way connected with this assignment; and all such losses, liabilities,
obligations, claims, demands, damages, penalties, judgments, costs and expenses
shall be deemed added to the indebtedness secured hereby and shall be secured by
any and all other instruments securing said indebtedness.

     2.06 No Obligation to Perform. Nothing contained herein shall operate or be
construed to obligate Beneficiary to perform any obligations of Trustor under
any Lease (including, without limitation, any obligation arising out of any
covenant of quiet enjoyment therein contained in the event the lessee under any
such Lease shall have been joined as a party defendant in any action to
foreclose and the estate of such lessee shall have been thereby terminated).
Prior to actual entry into and taking possession of the Premises by Beneficiary,
this assignment shall not operate to place upon Beneficiary any responsibility
for the operation, control, care, management or repair of the Trust Estate or
any portion thereof, and the execution of this assignment by Trustor shall
constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Trust Estate is and shall be that of
Trustor, prior to such actual entry and taking of possession.

ARTICLE III
SECURITY AGREEMENT


     3.01 Creation of Security Interest. Trustor hereby grants to Beneficiary, a
security interest in and to all the Personal Property.

Hope/ARI PA XbtC 9/20/2006


Page C-13 of 27


--------------------------------------------------------------------------------

     3.02 Representations, Warranties and Covenants of Trustor. Trustor hereby
represents, warrants and covenants (which representations, warranties and
covenants shall survive creation of any indebtedness of Trustor to Beneficiary
and any extension of credit thereunder) as follows:

     (a) The Personal Property is not used or bought for personal, family or
household purposes.

     (b) The tangible portion of the Personal Property will be kept on or at the
Premises or Improvements and Trustor will not, without the prior written consent
of Beneficiary, remove the Personal Property or any portion thereof therefrom
except such portions or items of Personal Property which are consumed or worn
out in ordinary usage, all of which shall be promptly replaced by Trustor with
similar items of greater value.

     (c) At the request of Beneficiary, Trustor will join Beneficiary in
executing one or more financing statements and fixture filings pursuant to the
Uniform Commercial Code of Arizona, in form satisfactory to Beneficiary and will
pay the cost of recording and filing the same in all public offices wherever
recording or filing is deemed by Beneficiary to be necessary or desirable.

     (d) Trustor’s principal place of business is in the State of Arizona at
4646 E. Van Buren Street, #450, Phoenix, Arizona 85008. Trustor does not do
business under any trade name except as previously disclosed in writing to
Beneficiary. Trustor will immediately notify Beneficiary in writing of any
change in its place of business or the adoption or change of any organizational
name, trade name or fictitious business name, and will upon request of
Beneficiary, execute any additional financing statements or other certificates
necessary to reflect the adoption or change in trade name or fictitious business
name. Trustor will also promptly notify Beneficiary (i) of any change of
Trustor’s organizational identification number or (ii) if Trustor does not now
have an organizational identification number and later obtains one, of such
organizational identification number.

     (e) Trustor shall immediately notify Beneficiary of any claim against the
Personal Property adverse to the interest of Beneficiary therein.

     3.03 Use of Personal Property by Trustor. Until the occurrence of an Event
of Default hereunder or under any other Loan Document, Trustor may have
possession of the Personal Property and use it in any lawful manner not
inconsistent with this Deed of Trust and not inconsistent with any policy of
insurance thereon.

     3.04 Remedies Upon an Event of Default.

     (a) In addition to the remedies provided in Section 4.02 hereof, upon the
occurrence of an Event of Default hereunder, Beneficiary may, at its option, do
any one or more of the following:

     (i) Either personally, or by means of a court appointed receiver, take
possession of all or any of the Personal Property and exclude therefrom Trustor
and all others claiming under Trustor, and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Trustor with respect
to the Personal Property or any part thereof. In the event Beneficiary demands,
or attempts to take possession of the Personal Property in the exercise of any
rights under this

Hope/ARI PA XbtC 9/20/2006


Page C-14 of 27


--------------------------------------------------------------------------------

Deed of Trust, Trustor agrees to promptly turn over and deliver possession
thereof to Beneficiary;

     (ii) Without notice to or demand upon Trustor, make such payments and do
such acts as Beneficiary may deem necessary to protect its security interest in
the Personal Property (including, without limitation, paying, purchasing,
contesting or compromising any Lien or Encumbrance, whether superior or inferior
to such security interest) and in exercising any such powers or authority to pay
all expenses (including, without limitation, litigation costs and reasonable
attorney’s fees) incurred in connection therewith;

     (iii) Require Trustor from time to time to assemble the Personal Property,
or any portion thereof, at a place designated by Beneficiary and reasonably
convenient to both parties, and deliver promptly such Personal Property to
Beneficiary, or an agent or representative designated by Beneficiary.
Beneficiary, and its agents and representatives, shall have the right to enter
upon any or all of Trustor’s premises and property to exercise Beneficiary’s
rights hereunder;

     (iv) Realize upon the Personal Property or any part thereof as herein
provided or in any manner permitted by law and exercise any and all of the other
rights and remedies conferred upon Beneficiary by this Deed of Trust, any other
Loan Document, or by law, either concurrently or in such order as Beneficiary
may determine;

     (v) Sell or cause to be sold in such order as Beneficiary may determine, as
a whole or in such parcels as Beneficiary may determine, the Personal Property
and the remainder of the Trust Estate;

     (vi) Sell, lease, or otherwise dispose of the Personal Property at public
sale, upon terms and in such manner as Beneficiary may determine. Beneficiary
may be a purchaser at any sale; and

     (vii) Exercise any remedies of a secured party under the Uniform Commercial
Code of Arizona or any other applicable law.

     (b) Unless the Personal Property is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Beneficiary shall give Trustor at least five (5) days’ prior written notice of
the time and place of any public sale of the Personal Property or other intended
disposition thereof to be made. Such notice may be mailed to Trustor at the
address set forth in Section 5.05. If Beneficiary fails to comply with this
Section 3.04(b) in any respect, its liability for such failure shall be limited
to the liability (if any) imposed on its as a matter of law under the Uniform
Commercial Code of Arizona (or under the Uniform Commercial Code, enforced from
time to time, in any other state to the extent the same is the applicable law).

      (c) The proceeds of any sale under Section 3.04(a)(vi) shall be applied as
follows:

     (i) To the repayment of the reasonable costs and expenses of taking,
holding, and preparing for the sale and the selling of the Personal Property
(including, without limitation, costs of litigation and attorneys’ fees) and the
discharge of all Impositions, Liens and Encumbrances, and claims thereof, if
any, on the Personal

Hope/ARI PA XbtC 9/20/2006


Page C-15 of 27


--------------------------------------------------------------------------------

Property prior to the security interest granted herein (except any Impositions
or Liens and Encumbrances subject to which such sale shall have been made);

     (ii) To the payment of the Obligations in such order as Beneficiary shall
determine; and

     (iii) The surplus, if any, shall be paid to the Trustor or to whomsoever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct.

     (d) Beneficiary may comply with any applicable state or federal law or
regulatory requirements in connection with a disposition of the Personal
Property and such compliance will not be considered to affect adversely the
commercial reasonableness of any sale of the Personal Property.

     (e) Beneficiary may sell the Personal Property without giving any
warranties as to such property, and may specifically disclaim any warranties of
title, merchantability, fitness for a particular purpose or the like, and this
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Personal Property.

     (f) Trustor acknowledges that a private sale of the Personal Property may
result in less proceeds than a public sale.

     (g) Trustor acknowledges that the Personal Property may be sold at a loss
to Trustor and that, in such event, Beneficiary shall have no liability or
responsibility to Trustor for such loss.

Beneficiary shall have the right to enforce one or more remedies hereunder,
successively or concurrently, and such action shall not operate to estop or
prevent Beneficiary from pursuing any further remedy that it may have. Any
repossession or retaking or sale of the Personal Property pursuant to the terms
hereof shall not operate to release Trustor until full payment of any deficiency
has been made in cash.

     3.05 Security Agreement. This Deed of Trust constitutes and shall be deemed
to be a “security agreement” for all purposes of the Uniform Commercial Code of
Arizona and Beneficiary shall be entitled to all the rights and remedies of a
“secured party” under such Uniform Commercial Code of Arizona.

     3.06 Fixture Filing. Upon its recording in the real property records, this
Deed of Trust shall be effective as a financing statement filed as a fixture
filing. This Deed of Trust shall also be effective as a financing statement
covering as extracted collateral (including oil and gas), accounts and general
intangibles under the Uniform Commercial Code of Arizona and the Uniform
Commercial Code as in effect from time to time in any other state where the
Property is situated. In addition, a carbon, photographic or other reproduced
copy of this Deed of Trust and/or any financing statement relating hereto shall
be sufficient for filing and/or recording as a financing statement. The filing
of any other financing statement relating to any personal property, rights or
interests described herein shall not be construed to diminish any right or
priority hereunder.

     3.07 Authorization to File Financing Statements; Power of Attorney. Trustor
hereby authorizes Beneficiary at any time and from time to time to file any
initial financing statements, amendments thereto, and continuation statements
with or without signature of Trustor as authorized by applicable law, as
applicable to the Trust Estate. For purposes of such filing, Trustor agrees to
furnish

Hope/ARI PA XbtC 9/20/2006


Page C-16 of 27


--------------------------------------------------------------------------------

any information requested by Beneficiary promptly upon request by Beneficiary.
Trustor also ratifies its authorization for Beneficiary to have filed any like
initial financing statements, amendments thereto, or continuation statements if
filed prior to the date of this Deed of Trust. Trustor hereby irrevocably
constitutes and appoints Beneficiary and any officer or agent of Beneficiary,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of Trustor or in
Trustor’s own name to execute in Trustor’s name any such documents and to
otherwise carry out the purposes of this Section 3.07, to the extent that
Trustor’s authorization above is not sufficient. To the extent permitted by law,
Trustor hereby ratifies and affirms all acts said attorneys-in-fact shall
lawfully do, have done in the past, or caused to be done in the future by virtue
hereof. This power of attorney is a power coupled with an interest and shall be
irrevocable.

ARTICLE IV
REMEDIES UPON DEFAULT


     4.01 Events of Default. Each of the following shall constitute an event of
default (“Event of Default”):

     (a) All or any part of the property of Trustor is attached, levied upon, or
otherwise seized by legal process, and such attachment, levy, or seizure is not
quashed, stayed, or released within twenty (20) days of the date thereof.

     (b) The occurrence of any Transfer, unless prior to such Transfer the
holder of the Note has delivered to Trustor the written consent of such holder
to such Transfer.

     (c) The occurrence of any Event of Default, as such term is defined in any
other Loan Document.

     4.02 Acceleration Upon Default; Additional Remedies. Upon the occurrence of
an Event of Default, Beneficiary may, at its option, declare all or any part of
the Obligations immediately due and payable without any presentment, demand,
protest or notice of any kind. Beneficiary may, in addition to the exercise of
any or all of the remedies specified in Section 3.04:

     (a) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Trust Estate, or
any part thereof, in its own name or in the name of Trustee, and do any acts
that it deems necessary or desirable to preserve the value, marketability or
rentability of the Trust Estate, or any part thereof or interest therein,
increase the income therefrom or protect the security hereof and, with or
without taking possession of the Trust Estate, sue for or otherwise collect the
Rents, or any part thereof, including, without limitation, those past due and
unpaid, and apply the same, less costs and expenses of operation and collection
(including, without limitation, attorneys’ fees) upon the Obligations, all in
such order as Beneficiary may determine. The entering upon and taking possession
of the Trust Estate, the collection of such Rents and the application thereof as
aforesaid, shall not cure or waive any default or notice of default hereunder or
invalidate any act done in response to such default or pursuant to such notice
of default and, notwithstanding the continuance in possession of all or any
portion of the Trust Estate or the collection, receipt and application of Rents,
Trustee or Beneficiary shall be entitled to exercise every right provided for in
any of the Loan Documents or by law upon occurrence of any Event of Default,
including, without limitation, the right to exercise the power of sale;

Hope/ARI PA XbtC 9/20/2006


Page C-17 of 27


--------------------------------------------------------------------------------

     (b) Commence an action to foreclose the lien of this Deed of Trust as a
mortgage, appoint a receiver, or specifically enforce any of the covenants
hereof;

     (c) Exercise the power of sale herein contained and deliver to Trustee a
written statement of breach, notice of default and election to cause Trustor’s
interest in the Trust Estate to be sold; or

     (d) Exercise all other rights and remedies provided herein, in any Loan
Document or other document or agreement now or hereafter securing or guarantying
all or any portion of the Obligations, or by law, including, without limitation,
the rights and remedies provided in A.R.S. Section 33-702.B.

     4.03 Foreclosure by Power of Sale. If Beneficiary elects to foreclose by
exercise of the power of sale herein contained, Beneficiary shall notify Trustee
and shall deposit with Trustee this Deed of Trust and the Note and such receipts
and evidence of expenditures made and secured hereby as Trustee may require.

     (a) Upon receipt of such statement and notice from Beneficiary, Trustee
shall cause to be recorded, published and delivered to Trustor such Notice of
Sale as then required by law. Trustee shall, without demand on Trustor, after
lapse of such time as may then be required by law and after recordation of such
Notice of Sale and Notice of Sale having been given as required by law, sell the
Trust Estate at the time and place of sale fixed by it in said Notice of Sale,
either as a whole, or in separate lots or parcels or items as Trustee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder for cash in lawful money of the United States payable at the time
of sale. Trustee shall deliver to such purchaser or purchasers thereof its good
and sufficient deed or deeds conveying the property so sold, but without any
covenant or warranty, express or implied. The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including, without limitation, Trustor, Trustee or Beneficiary, may
purchase at such sale and Trustor hereby covenants to warrant and defend the
title of such purchaser or purchasers.

     (b) After deducting all costs, fees and expenses of Trustee and of this
Trust, including, without limitation, Trustee’s fees and reasonable attorneys’
fees, and costs of evidence of title in connection with sale, Trustee shall
apply the proceeds of sale in the following priority, to payment of: (i) first,
all sums expended under the terms of the Loan Documents, not then repaid, with
accrued interest at the Agreed Rate; (ii) second, all sums due under the Note;
(iii) all other sums, then secured hereby; and (iv) the remainder, if any, to
the person or persons legally entitled thereto or as provided in A.R.S. Section
33-812 or any similar or successor statute.

     (c) Subject to A.R.S. Section 33-810.B, Trustee may postpone sale of all or
any portion of the Trust Estate by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in it discretion, give
a new notice of sale.

     4.04 Personal Property. It is the express understanding and intent of the
parties that as to any personal property interests subject to Chapter 9 of the
Uniform Commercial Code of Arizona, Beneficiary, upon an Event of Default, may
proceed under such Uniform Commercial Code of Arizona or may proceed as to both
real and personal property interests in accordance with the provisions of this
Deed of Trust and its rights and remedies in respect to real property, as
specifically permitted under the

Hope/ARI PA XbtC 9/20/2006


Page C-18 of 27


--------------------------------------------------------------------------------

Uniform Commercial Code of Arizona (A.R.S. Section 47-604.D), and treat both
real and personal property interests as one parcel or package of security.

     4.05 Appointment of Receiver. Upon the occurrence of an Event of Default,
Beneficiary, as a matter of right and without notice to Trustor or any one
claiming under Trustor, and without regard to the then value of the Trust Estate
or the interest of Trustor therein, shall have the right to apply to any court
having jurisdiction to appoint a receiver or receivers of the Trust Estate, and
Trustor hereby irrevocably consents to such appointment and waives notice of any
application therefor. Any such receiver or receivers shall have all the usual
powers and duties of receivers in like or similar cases and all the powers and
duties of Beneficiary in case of entry as provided herein and shall continue as
such and exercise all such powers until the later of the date of confirmation of
sale of the Trust Estate or the date of expiration of any redemption period
unless such receivership is sooner terminated.

     4.06 Remedies Not Exclusive. Trustee and Beneficiary, and each of them,
shall be entitled to enforce payment and performance of any and all of the
Obligations and to exercise all rights and powers under the Loan Documents and
under the law now or hereafter in effect, notwithstanding some or all of the
Obligations may now or hereafter be otherwise secured or guaranteed. Neither the
acceptance of this Deed of Trust nor its enforcement, whether by court action or
pursuant to the power of sale or other rights herein contained, shall prejudice
or in any manner affect Trustee’s or Beneficiary’s right to realize upon or
enforce any other security or guaranty now or hereafter held by Trustee or
Beneficiary, it being agreed that Trustee and Beneficiary, and each of them
shall be entitled to enforce this Deed of Trust and any other security or any
guaranty now or hereafter held by Beneficiary or Trustee in such order and
manner as they or either of them may in their absolute discretion determine. No
remedy herein conferred upon or reserved to Trustee or Beneficiary is intended
to be exclusive of any other remedy herein or by law provided or permitted, but
each shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing under the law. Every power or remedy
given by any of the Loan Documents or by law to Trustee or Beneficiary or to
which either of them may be otherwise entitled, may be exercised, concurrently
or independently, from time to time and as often as may be deemed expedient by
Trustee or Beneficiary and, to the extent permitted by law, either of them may
pursue inconsistent remedies.

     4.07 Request for Notice. Trustor hereby requests a copy of any notice of
default and that any notice of sale hereunder be mailed to it at the address set
forth in Section 5.05.

     4.08 Acceptance of Sums After Default. The acceptance by Beneficiary of any
sum in payment, or part payment, of the Secured Obligations, after the same is
due or after the giving of any notice of default, or the giving or recording of
any notice of breach, or after giving of any notice of sale, shall not
constitute a waiver of the right to require prompt payment, when due, of all
other sums so secured, nor shall such acceptance cure or waive any remaining
Event of Default or invalidate any sale held pursuant to such notice for any
such remaining Event of Default, or prejudice any of the rights of Beneficiary
under this Deed of Trust. Notwithstanding anything to the contrary contained in
this Deed of Trust or in any other agreement securing the Note and without
limiting the generality of this Section 4.08, in the case of any Event of
Default, Beneficiary may accept payments or performance of any obligations due
hereunder without thereby waiving the existence of such Event of Default if the
payment or performance is not sufficient to completely cure such Event of
Default.

ARTICLE V
MISCELLANEOUS

     5.01 Change, Discharge, Termination, or Waiver. No provision of this Deed
of Trust may be changed, discharged, terminated, or waived except in a writing
signed by the party against whom

Hope/ARI PA XbtC 9/20/2006 Page C-19 of 27

--------------------------------------------------------------------------------

enforcement of the change, discharge, termination, or waiver is sought. No
failure on the part of Beneficiary to exercise and no delay by Beneficiary in
exercising any right or remedy under the Loan Documents or under the law shall
operate as a waiver thereof.

     5.02 Trustor Waiver of Rights. Trustor waives, to the extent permitted by
law, (a) the benefit of all laws now existing or that may hereafter be enacted
providing for any appraisement before sale of any portion of the Trust Estate,
and (b) all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature or declare due the Obligations and marshaling in
the event of foreclosure of the liens hereby created, and (c) all rights and
remedies that Trustor may have or be able to assert by reason of the laws of the
State of Arizona pertaining to the rights and remedies of sureties including,
without limitation, A.R.S. Sections 12-1641 through 12-1646, and Arizona Rules
of Civil Procedure 17(f).

     5.03 Statements by Trustor. Trustor shall, within ten (10) days after
written notice thereof from Beneficiary, deliver to Beneficiary a written
statement stating the unpaid principal of and interest on the Note and any other
amounts secured by this Deed of Trust and stating whether any offset or defense
exists against such principal and interest or such other amounts.

     5.04 Reconveyance by Trustee. Upon written request of Beneficiary stating
that all Obligations have been satisfied in full, and upon surrender of this
Deed of Trust and the Note to Trustee for cancellation and retention and upon
payment by Trustor of Trustee’s fees, Trustee shall reconvey to Trustor, or to
the person or persons legally entitled thereto, without warranty, any portion of
the Trust Estate then held hereunder. The recitals in such reconveyance of any
matters or facts shall be conclusive proof of the truthfulness thereof. The
grantee in any reconveyance may be described as “the person or persons legally
entitled thereto.”

     5.05 Notices. All notices, requests and demands to be made hereunder to the
parties hereto shall be in writing and shall be delivered by hand or sent by
registered or certified mail, return receipt requested, through the United
States Postal Service to the addresses first set forth above or such other
address which the parties may provide to one another in accordance herewith.
Such notices, requests and demands, if sent by mail, shall be deemed given two
(2) days after deposit in the United States mail, and if delivered by hand,
shall be deemed given when delivered. Refusal of delivery shall be deemed
effective delivery on the date said delivery was attempted. Impossibility of
delivery by a particular means shall be deemed effective delivery on the date
said delivery was attempted, provided that the delivering party thereafter
diligently pursues actual delivery of the same or other means.

     5.06 Acceptance by Trustee. Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law.

     5.07 Captions and References. The headings at the beginning of each section
of this Deed of Trust are solely for convenience and are not part of this Deed
of Trust. Unless otherwise indicated, each reference in this Deed of Trust to a
section or an exhibit is a reference to the respective section herein or exhibit
hereto.

     5.08 Invalidity of Certain Provisions. If any provision of this Deed of
Trust is unenforceable, the enforceability of the other provisions shall not be
affected and they shall remain in full force and effect. If the lien of this
Deed of Trust is invalid or unenforceable as to any part of the debt, or if the
lien is invalid or unenforceable as to any part of the Trust Estate, the
unsecured or partially secured portion of the debt shall be completely paid
prior to the payment of the remaining and secured or partially secured portion
of the debt, and all payments made on the debt, whether voluntary or under
foreclosure or other

Hope/ARI PA XbtC 9/20/2006


Page C-20 of 27


--------------------------------------------------------------------------------

enforcement action or procedure, shall be considered to have been first paid on
and applied to the full payment of that portion of the debt which is not secured
or fully secured by the lien of this Deed of Trust.

     5.09 Subrogation. To the extent that proceeds of the Note are used to pay
any outstanding lien, charge or prior encumbrance against the Trust Estate, such
proceeds have been or will be advanced by Beneficiary at Trustor’s request and
Beneficiary shall be subrogated to any and all rights and liens held by any
owner or holder of such outstanding liens, charges and prior encumbrances,
irrespective of whether said liens, charges or encumbrances are released.

     5.10 Attorneys’ Fees. If any or all of the Obligations are not paid when
due or if an Event of Default occurs, Trustor agrees to pay all costs of
enforcement and collection and preparation therefore (including, without
limitation, reasonable attorney’s fees) whether or not any action or proceeding
is brought (including, without limitation, all such costs incurred in connection
with any bankruptcy, receivership, or other court proceedings (whether at the
trial or appellate level)), together with interest therein from the date of
demand at the Agreed Rate.

     5.11 Governing Law. THIS DEED OF TRUST SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS PRINCIPLES.

     5.12 Joint and Several Obligations. If this Deed of Trust is signed by more
than one party as Trustor, all obligations of Trustor herein shall be the joint
and several obligations of each party executing this Deed of Trust as Trustor.

     5.13 Number and Gender. In this Deed of Trust the singular shall include
the plural and the masculine shall include the feminine and neuter gender and
vice versa, if the context so requires.

     5.14 Loan Statement Fees. Trustor shall pay the amount demanded by
Beneficiary or its authorized loan servicing agent for any statement regarding
the Obligations, provided, however, that such amount may not exceed the maximum
amount allowed by law at the time request for the statement is made.

     5.15 Counterparts. This document may be executed and acknowledged in
counterparts, all of which executed and acknowledged counterparts shall together
constitute a single document. Signature and acknowledgment pages may be detached
from the counterparts and attached to a single copy of this document to form
physically one document, which may be recorded.

     5.16 Integration. The Loan Documents contain the complete understanding and
agreement of Trustor and Beneficiary and supersede all prior representations,
warranties, agreements, arrangements, understandings, and negotiations.

     5.17 Binding Effect. The Loan Documents will be binding upon, and inure to
the benefit of, Trustor, Trustee and Beneficiary and their respective successors
and assigns. Trustor may not delegate its obligations under the Loan Documents.

     5.18 Time of the Essence. Time is of the essence with regard to the each
provision of the Loan Documents as to which time is a factor.

     5.19 Survival. The representations, warranties, and covenants of the
Trustor and the Loan Documents shall survive the execution and delivery of the
Loan Documents and the making of the Loan.

Hope/ARI PA XbtC 9/20/2006


Page C-21 of 27


--------------------------------------------------------------------------------

     5.20 Costs and Expenses. All costs and expenses reasonably incurred by
Beneficiary in connection with entering into possession of the Trust Estate,
either by a court-appointed receiver or by any other legally permissible means,
assuming control with respect to the development, construction, operation,
maintenance, repair and/or restoration of the Trust Estate and/or any
Improvements thereon, enforcing all Leases and/or collecting all Rents due
thereunder, and taking any and all other acts permitted under the Loan Documents
which Beneficiary shall reasonably determine to be necessary for the
administration of the Loan, to enforce the provisions and/or to carry out the
purposes of the Note, this Deed of Trust and/or other Loan Documents (including
without limitation any reasonable attorney’s fees, appraisal and/or appraisal
review charges, environmental consulting, inspection and/or review costs,
property inspection fees, consultant expenses and other similar costs) shall be
reimbursed by Trustor on demand and, if not then paid, all such sums shall be
added to the amount owing under the Note and shall be secured by the lien of the
Deed of Trust, and shall bear interest at the rate provided for in the Note,
including any applicable default rate. For purposes hereof, Beneficiary shall
include Beneficiary, and any beneficiary or holder of the Note.

[SIGNATURE PAGE FOLLOWS]


Hope/ARI PA XbtC 9/20/2006


Page C-22 of 27


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day
and year first above written.

AURELIO RESOURCES INC., a Colorado
corporation


By:   ________________________________


Printed Name: _________________________


Its:    ________________________________


 

STATE OF  __________________ )    ) ss.  County of  ________________ ) 


The foregoing instrument was acknowledged before me this ____ day of 
__________________, 2006, by __________________________, the
__________________________of Aurelio Resources Inc., a Colorado corporation, on
behalf of the corporation.

_______________________________
Notary Public


My Commission Expires:  ___________


Hope/ARI PA XbtC 9/20/2006


Page C-23 of 27


--------------------------------------------------------------------------------

EXHIBIT A

Legal Description


Patented Mining Claims, Turquoise Mining District
Cochise County, Arizona


Cochise County, Arizona Deeds of Mines, Book 26, page 172
Mineral Survey No. 2458

Alice
Billie
Chance (also known as Grace)
Chicago
Climax
Clinton
Dorothy
Edith
Ester
Fair View
Fraction
Handy
Hawke Eye
Highland
Home
Humbolt
Iowa
Iron
Mame
Mary Mine
Monarch
Sampson
Starr


Cochise County, Arizona Deeds of Mines, Book 26, page 104
Mineral Survey No. 2608

Copper Bug
Northern Light
Gray Mule
Head Light
Leadville
Turquoise King
Western Belle


Hope/ARI PA XbtC 9/20/2006


Page C-24 of 27


--------------------------------------------------------------------------------

EXHIBIT B


DESCRIPTION OF PERSONAL PROPERTY


     (a) All personal property (including, without limitation, all goods,
supplies, equipment, furniture, furnishings, fixtures, machinery, inventory, and
construction materials and software embedded in any of the foregoing) in which
Trustor now or hereafter acquires an interest or right, which is now or
hereafter located on or affixed to the Premises or the Improvements or used or
useful in the operation, use, or occupancy thereof or the construction of any
Improvements thereon, together with any interest of Trustor in and to personal
property which is leased or subject to any superior security interest, and all
books, records, leases and other agreements, documents, and instruments of
whatever kind or character, relating to the Premises, Improvements, or such
personal property;

     (b) All fees, income, rents, issues, profits, earnings, receipts,
royalties, and revenues which, after the date hereof and while any portion of
the Obligations remains unpaid or unperformed, may accrue from such personal
property or any part thereof or from the Premises, the Improvements or any other
part of the Trust Estate, or which may be received or receivable by Trustor from
any hiring, using, letting, leasing, subhiring, subletting, subleasing,
occupancy, operation, or use thereof;

     (c) All of Trustor’s present and future rights to receive payments of
money, services, or property, including, without limitation, rights to all
deposits from tenants of the Premises or Improvements, rights to receive capital
contributions or subscriptions from Trustor’s partners or shareholders, amounts
payable on account of the sale of partnership interests in Trustor or the
capital stock of Trustor, accounts and other accounts receivable, deposit
accounts, chattel paper (whether tangible or electronic), notes, drafts,
contract rights, instruments, general intangibles, and principal, interest and
payments due on account of goods sold or leased, services rendered, loans made
or credit extended, together with title to or interest in all agreements,
documents, and instruments, evidencing, securing or guarantying the same;

     (d) All other intangible property (and related software) and rights
relating to the Premises, the Improvements, the personal property described in
Paragraph (a) above or the operation, occupancy, or use thereof, including,
without limitation, all governmental and non-governmental permits, licenses, and
approvals relating to construction on or operation, occupancy, or use of the
Premises or Improvements, all names under or by which the Premises or
Improvements may at any time be operated or known, all rights to carry on
business under any such names, or any variant thereof, all trade names and
trademarks relating in any way to the Premises or the Improvements, and all good
will and software in any way relating to the Premises or the Improvements;

     (e) Trustor’s rights under all insurance policies covering the Premises,
the Improvements, the Personal Property, and the other parts of the Trust Estate
and any and all proceeds, loss payments, and premium refunds payable regarding
the same;

     (f) All reserves, deferred payments, deposits, refunds, cost savings, and
payments of any kind relating to the construction of any Improvements on the
Premises;

     (g) All water stock relating to the Premises;

     (h) All causes of action, claims, compensation, and recoveries for any
damage to, destruction of, or condemnation or taking of the Premises, the
Improvements, the Personal Property, or any other part of the Trust Estate, or
for any conveyance in lieu thereof, whether direct or consequential, or for any

Hope/ARI PA XbtC 9/20/2006


Page C-25 of 27


--------------------------------------------------------------------------------

damage or injury to the Premises, the Improvements, the Personal Property, or
any other part of the Trust Estate, or for any loss or diminution in value of
the Premises, the Improvements, the Personal Property, or any other part of the
Trust Estate;

     (i) All architectural, structural, mechanical, and engineering plans and
specifications prepared for construction of Improvements or extraction of
minerals or gravel from the Premises and all studies, data, and drawings related
thereto; and also all contracts and agreements of the Trustor relating to the
aforesaid plans and specifications or to the aforesaid studies, data, and
drawings or to the construction of Improvements on or extraction of minerals or
gravel from the Premises; All commercial tort claims Trustor now has or
hereafter acquires relating to the properties, rights, titles, and interests
referred to in this Exhibit B or elsewhere in the Deed of Trust;

     (j) All commercial tort claims Trustor now has or hereafter acquires
relating to the properties, rights, titles, and interests referred to in this
Exhibit B or elsewhere in the Deed of Trust;

     (k) All letter of credit rights (whether or not the letter or credit is
evidenced by a writing) Trustor now has or hereafter requires relating to the
properties, rights, titles and interest referred to in this Deed of Trust;

     (l) All of Trustor’s rights, title, claims and interests in the Water
Rights (as defined in the Purchase Agreement);

     (l) All proceeds from sale or disposition of any of the aforesaid
collateral and all supporting obligations ancillary thereto or arising in any
way in connection therewith;

     (m)      All proceeds from sale or disposition of any of the aforesaid
collateral; and 
 
     (n)      All Trustor’s rights in proceeds of the loan evidenced by the
Note.

     As used in this Exhibit B the terms “Obligations”, “Note”, “Trust Estate”,
“Premises”, “Improvements”, and “Personal Property” shall have the meanings set
forth in the Deed of Trust to which this Exhibit B is attached.

Hope/ARI PA XbtC 9/20/2006


Page C-26 of 27


--------------------------------------------------------------------------------

EXHIBIT C

“Permitted Exceptions” means the following:

     1. Sale, transfer, or other disposition of any Personal Property that is
consumed or worn out in ordinary usage and that is promptly replaced with
similar items of equal or greater value.

     2. Liens and Encumbrances being contested in accordance with Section 1.17
of the Deed of Trust.

     3. Impositions being contested in accordance with Section 1.08(d) of this
Deed of Trust.

     4. This Deed of Trust.

     5. Items approved by Beneficiary as listed on Schedule B to the commitment
to issue an ALTA lender’s policy to Beneficiary, issued by
[_______________________] Title Insurance Company.

Hope/ARI PA XbtC 9/20/2006


Page C-27 of 27


--------------------------------------------------------------------------------

EXHIBIT D


to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc.

When recorded, mail to:


________________________________________________________________________________________________
(Space above this line for Recorder’s use)

DEED OF TRUST AND ASSIGNMENT OF RENTS
WITH SECURITY AGREEMENT
AND FINANCING STATEMENT (FIXTURE FILING)


TRUSTOR:  Aurelio Resources Inc., a Colorado corporation 
Address:  Suite 209, 5554 South Prince Street    Littleton, Colorado 80120 
BENEFICIARY:  Hope Mining and Milling Company, an Arizona corporation  Address: 
115 E. Country Club Drive    Phoenix, Arizona 85014 
TRUSTEE:  Lawyers Title Agency 
Address:  1650 E. River Road, Suite 105    Tucson, AZ 85718 


REAL PROPERTY: All right, title, and interest, now owned or hereafter acquired,
in and to that certain real property located in Cochise County, Arizona, as more
particularly described on Exhibit A attached hereto and incorporated herein by
this reference (the “Real Property”):

Tax parcel identification number: 610-03-009-6, Cochise County, AZ

This Deed of Trust is made among Trustor, Beneficiary and Trustee who agree as
follows:

1.      Grant and Conveyance. For value received, Trustor irrevocably grants,
conveys and assigns to Trustee in Trust, with power of sale, the Real Property,
together with: (a) all buildings, structures, improvements, fixtures and built-
in equipment and appliances now or hereafter placed thereon; (b) all present and
future leases and all subleases executed with respect to the Real Property; (c)
all rents, issues, profits, revenues and income thereof including all revenue,
gross or net receipts, payments, and income derived from any business activity
conducted by or on behalf of Trustor on the Real Property (hereinafter “Property
Income”); (d) all easements, licenses, rights, minerals, oil and gas,
appurtenances, abandoned or vacated streets, alleys and rights-of-way,
privileges and interests now or ____________ hereafter      

Hope/ARI PA XbtC 9/20/2006


Page D-1 of 8


--------------------------------------------------------------------------------

  attached to or used in connection with the Real Property; (e) all policies of
insurance on the Real and/or Personal Property and proceeds thereof and all
awards and proceeds of any condemnation or like proceeding affecting the Real
and/or Personal Property; and (f) all water, drainage, irrigation and electrical
or water user’s rights appurtenant or related to the Real Property (hereinafter
together with the Real Property and any Personal Property collectively called
the “Property”). All components of the Property are deemed encumbered hereby as
an entity and are declared to be part of the real estate whether or not
physically attached to the Real Property.   2.      Obligations Secured. This
Deed of Trust secures: (a) payment of all indebtedness evidenced by the
Non-Recourse Note Secured by Deed of Trust of Trustor to Beneficiary or order of
even date, in the face amount of $450,000.00, interest and charges thereon and
all extensions, modifications and renewals thereof (the “Note”); (b) payment of
all other sums advanced hereunder to protect the security of this Deed of Trust
with interest thereon; and (c) performance of all agreements and obligations of
Trustor hereunder or in the Note (the “Obligations Secured”).   3.     
Warranties. Trustor warrants title to the Property against all acts of Trustor
subject to all matters of record and all matters that would be revealed by an
accurate ALTA/ACSM land title survey. Trustor agrees that any greater title to
the Property hereafter acquired by Trustor shall be subject hereto. This Deed of
Trust is free from all homestead, valuation and exemption rights and benefits
whatsoever, which Trustor hereby waives.   4.      Payment of Obligations
Secured. Trustor shall pay when due and before delinquency: (a) all Obligations
Secured hereby; (b) all liens, taxes, assessments, fines, impositions and
charges of every type or nature affecting the Property; (c) all premiums to
maintain insurance required hereunder in force; (d) all rents or charges for
water, water delivery, sewer, gas, electricity, telephone and other utilities
and services, waste removal, and bills for repairs in any way related to the
Property; (e) all costs, fees and expenses of this Trust including, without
limitation, all fees of Trustee and title fees; and (f) all rents (ground or
otherwise) and all condominium, planned unit, townhouse and homeowners’
association dues or assessments.   5.      Other Encumbrances. Trustor shall pay
or perform before delinquency all obligations under any prior or subordinate
mortgage, deed of trust, agreement of sale or any other lien or encumbrance
(herein “Encumbrance”). If any such Encumbrance shall be in default by reason of
nonpayment of principal or interest, or any part thereof, or for any other
reason, Beneficiary may cure such default without notice, and the cost of curing
such default, with interest at the rate of interest specified in the Note, from
the time of the advance or advances therefor, shall be added to the Obligations
Secured and may be collected from Trustor upon demand at any time after such
advance or advances are made, and the holder of the Note and Deed of Trust shall
be subrogated to the rights of any lienholder so paid. Promptly upon receiving
any notice of any default or claimed default under any Encumbrance, Trustor
shall give written notice thereof to Beneficiary.   6.      Preservation of
Property; Leaseholds. Trustor shall keep the Property in good condition and
repair and shall not commit waste or permit impairment or deterioration of the
Property, and shall not remove or demolish any improvements on the Property
without Beneficiary’s prior written consent, which consent shall not be
unreasonably withheld or delayed. Trustor shall repair, restore or construct in
a workmanlike manner any improvements on the Property which are damaged or are
being altered or constructed and pay when due all claims for labor performed and
materials furnished therefor. Trustor shall not permit any mechanics’ or
materialmen’s or judgment liens against any portion of the Property except liens
bonded as reasonably required by Beneficiary and which are subject to
appropriate proceedings contesting the validity of same. Trustor shall ensure
material compliance with all laws, regulations, ordinances, covenants,
conditions and restrictions applicable to the use and occupancy of the Property.
Trustor agrees to comply materially with the provisions of any lease affecting
the Property.   7.      Protection by Trustor. Trustor shall defend, at
Trustor’s expense, any action or proceeding purporting to affect Trustor’s
interest in the Property or the liens, rights or powers of Beneficiary or
Trustee, or the rights and powers of Beneficiary or Trustee, or seeking to
impose any liability on Beneficiary or Trustee because of any act or omission of
Trustor, other than any action or proceeding which arises out of any act or
negligent omission of Beneficiary.         

Hope/ARI PA XbtC 5/17/2006


Page D-2 of 8


--------------------------------------------------------------------------------

8.      Protection by Beneficiary or Trustee; Reimbursement. Beneficiary or
Trustee or both of them are authorized at their election to appear in and defend
any action or proceeding purporting to affect the Property or the liens, rights
or powers of Beneficiary or Trustee; to pay, purchase, contest or compromise any
encumbrance, charge or lien which in the judgment of either appears to be prior
or inferior hereto; and, in exercising any such powers, to pay necessary
expenses, employ counsel, and to pay counsel’s reasonable fees and costs.
Without obligation to do so, Beneficiary or Trustee may further pay any amount
or perform any obligation which is required of Trustor hereunder to protect the
Property and the security hereof. All amounts so paid or expenses so incurred
shall bear interest at the rate of interest specified in the Note, and shall be
secured by this Deed of Trust as a lien on the Property. Unless otherwise
agreed, such amounts or expenses with interest shall be payable upon notice to
Trustor requesting such payment. Beneficiary shall be subrogated to the lien of
any other encumbrance discharged hereunder, notwithstanding any release of
record of the same. Neither Beneficiary nor Trustee shall be obligated to
perform or discharge any obligation or duty to be performed or discharged by
Trustor under any lease, declaration or covenant. Neither Beneficiary nor
Trustee shall have any responsibility for the Property or liability on account
thereof to any lessee, invitee, association or any other person or entity.    
9.      Property and Casualty Insurance. Trustor shall keep the improvements now
existing or hereafter erected on the Real Property reasonably insured against
loss by fire, hazards included within the term “extended coverage - all risk”
(including replacement cost coverage). Trustor shall also reasonably insure all
fixtures and Personal Property encumbered hereby against the same loss hazards.
In the event of loss, all property and casualty insurance proceeds shall be
payable jointly to Trustor and Beneficiary, and Beneficiary shall permit such
proceeds to be applied by Trustor toward the repair, restoration or replacement
of the Property. Any such application shall not cure any default hereunder. If
the Real Property is located in whole or in part in a flood hazard area as
designated by the appropriate government entity, Trustor shall procure and keep
in force such flood insurance as may be required to meet any applicable
requirements of federal, state or local laws or ordinances.   10.      Other
Insurance. In addition to the insurance required to be maintained in Paragraph 9
hereof, at Beneficiary’s request Trustor shall maintain comprehensive general
liability insurance against claims for bodily injury, death or property damage
occurring in, on or about the Property, naming Beneficiary and Trustor as
insureds, such insurance to afford protection of not less than those amounts as
are reasonably acceptable to Beneficiary.   11.      Insurance-Generally. The
insurance carriers providing all insurance shall have a Best’s Rating of B or
better and shall be chosen by Trustor subject to reasonable approval by
Beneficiary. All insurance policies and renewals thereof shall be on an
“occurrence” and not on a “claims made” basis. In the event of loss, Trustor
shall give prompt notice to the insurance carrier and to Beneficiary.
Beneficiary may make proof of loss if not made promptly by Trustor. All such
policies shall provide that they shall not be cancelled or substantially
modified without at least 20 days’ prior written notice to Beneficiary. Any
application or release of any insurance proceeds hereunder shall not cure or
waive any default or notice of Trustee’s sale hereunder or invalidate any act
done pursuant to such notice.   12.      Condemnation. Any award of damages and
the proceeds of any settlement, adjustment, or comprise in connection with any
condemnation or taking of or for injury to any of the Property by reason of
public use or for damages for private trespass or injury thereto is assigned in
full and shall be paid to Beneficiary as further security for all Obligations
Secured (reserving to Trustor, however, the right to seek recovery for any
losses incurred, subject to this Deed of Trust). Notwithstanding the foregoing
to the contrary, upon receipt of such monies, Beneficiary shall disburse the
same to Trustor to be applied by Trustor toward repairing or restoring the
remainder of the Property. Immediately upon obtaining knowledge of the
commencement or threat of any action in connection with any condemnation or
taking of the Property or any part thereof by reason of public use by any public
authority or private entity having the power of eminent domain or any conveyance
in lieu of such condemnation or taking of the Property or any part thereof
(“Condemnation”), Trustor shall notify Beneficiary in writing but in no event
later than ten (10) days after Trustor obtains knowledge of the commencement of
or threat of a Condemnation. Beneficiary shall have the right, but not the
obligation, to participate in any proceedings relating to any Condemnation and
may, in its reasonable discretion, consent or withhold its consent to any
settlement, adjustment or compromise of any        

Hope/ARI PA XbtC 5/17/2006


Page D-3 of 8


--------------------------------------------------------------------------------

  claims arising from the Condemnation and no such settlement, adjustment or
compromise shall be final or binding upon Beneficiary without Beneficiary’s
prior consent, which consent shall not be unreasonably withheld or delayed.  
13.      Inspection. Beneficiary may make or cause to be made reasonable entries
upon and inspections of the Property at any time with notice to Trustor, except
in case of emergency when entry may be made without notice.   14.      Default.
Trustor shall be in “Default” hereunder, to the extent permitted by law, if
Trustor fails to pay any monies due and payable hereunder, under the Note or any
other contract secured hereby and such failure continues beyond any applicable
notice and cure periods hereunder or thereunder. Trustor shall also be in
“Default” hereunder, to the extent permitted by law, if any of the following
events shall have occurred and shall not have been cured within 30 days after
written notice thereof from Beneficiary to Trustor, provided, however, that if
such event cannot be reasonably cured within such 30-day period and Trustor is
diligently proceeding to cure same, Trustor shall have such additional time as
is reasonable under the circumstances to accomplish such cure: (a) Trustor
breaches any warranty, covenant or provision hereof; (b) Trustor becomes
insolvent or ceases to do business as a going concern; (c) Trustor abandons all
or any part of the Property; (d) an involuntary petition or case is filed
against Trustor under any state insolvency law or any Federal Bankruptcy Code
and the petition remains pending for more than 90 days or the court in which
such petition is pending approves it or Trustor is adjudicated a bankrupt or
becomes a debtor or debtor in possession in any such proceeding; (e) upon the
institution of legal proceedings to enforce any Encumbrance upon the Property,
or any portion thereof, or if the Property be attached or levied upon by any
execution, attachment, tax levy or other writ which is not removed or bonded in
a manner acceptable to Beneficiary within 30 days thereof; (f) a receiver,
trustee, assignee, conservator, fiscal agent or liquidator be appointed for
Trustor or for all or any part of the Property; (g) Trustor shall make a general
assignment for the benefit of creditors; or (h) Trustor should be in default
under any additional security agreements pursuant to Paragraph 26 hereof.   15. 
    Remedies. Upon any Default by Trustor, Beneficiary may declare all sums
secured hereby to be immediately due and payable in full, and may accelerate all
such indebtedness, and Beneficiary shall have the right to cause Trustee to sell
the Property or any part thereof as set forth herein and as provided by
applicable law. To invoke the power of sale hereunder, Beneficiary or its agent
shall execute a Statement of Breach or Nonperformance and deliver the same to
Trustee. Trustee shall thereafter record and give notice of Trustee’s sale in
the manner required by law and, after the lapse of such time as may then be
required by law, Trustee shall sell the Property in the manner required by law
at public auction at the time and place fixed by it in such notice to the
highest bidder for cash in lawful money of the United States, payable at the
time provided by applicable law or by a credit bid of Beneficiary. Trustee in
its discretion may postpone or continue the sale from time to time and from
place to place by giving notice of postponement or continuance by public
declaration at the time and place last appointed for the sale. Trustee shall
deliver to any purchaser its Deed conveying the Property so sold, but without
any covenant or warranty, expressed or implied. Any person, including Trustor,
Trustee or Beneficiary, may purchase the Property at such sale. The purchaser at
the Trustee’s sale shall be entitled to immediate possession of the Property as
against Trustor, Trustee or other persons in possession and shall have a right
to the summary proceedings to obtain possession provided in A.R.S. § 12-1171, et
seq., or otherwise, together with costs and reasonable attorneys’ fees. Each
provision of law relating to deeds of trust is and shall remain applicable to
the respective rights and obligations of Trustor, Beneficiary and Trustee, and
no term or provision hereof shall limit or restrict such rights or obligations.
The omission of any express provision restating the applicable law herein shall
not constitute or render the same inapplicable or waive the same. All provisions
of the law of the state where the Real Property is located relating to deeds of
trust are incorporated by reference herein. After deducting all costs, fees and
expenses of Trustee and of this trust, including the cost of evidence of title
in connection with any Trustee’s sale and reasonable attorneys’ fees of
Beneficiary and Trustee, Trustee shall apply the proceeds of sale to payment of
all sums then secured hereby and all other sums due under the terms hereof, with
accrued interest; and the remainder, if any, to the person or persons legally
entitled thereto, or as provided in A.R.S. § 33-812 or otherwise. In lieu of
sale pursuant to the power of sale conferred hereby, this Deed of Trust may be
foreclosed in the same manner provided by law for the foreclosure of mortgages
on real property.
 

 

Hope/ARI PA XbtC 5/17/2006


Page D-4 of 8


--------------------------------------------------------------------------------

16.      Non-Recourse. Notwithstanding anything contained in the Note or the
Deed of Trust to the contrary, Beneficiary’s sole and exclusive remedy for any
breach or default under the Note or this Deed of Trust shall be to cause the
sale of the property which is encumbered by this Deed of Trust by judicial
foreclosure or other legal means, and Trustor shall not be subject to any suit
or action or have any personal liability under the Note or this Deed of Trust,
and no property or assets of Trustor, other than the property which is
encumbered by this Deed of Trust, shall be subject to attachment, levy or other
process on account of any breach or default by Trustor under the Note or this
Deed of Trust.   17.      Assignment of Rents. As additional security, Trustor
hereby absolutely assigns, gives to and confers upon Beneficiary the right,
power and authority, during the continuance of this Trust, to collect and retain
the Property Income, reserving to Trustor the right, prior to any Default by
Trustor, to collect and retain such Property Income as it becomes due and
payable. Upon any Default, and so long as such Default remains uncured,
Beneficiary may at any time, without notice, either by person, agent or a
receiver to be appointed by a court, and without regard to the adequacy of any
security for the Obligations Secured or the solvency of the Trustor, enter upon,
take possession of and manage the Property or any part thereof, in his own name
sue for or otherwise collect such Property Income, including that past due and
unpaid, and apply the same to costs and expenses of operation and collection
including receiver’s fees and reasonable attorneys’ fees of Beneficiary and
Trustee and upon any Obligation Secured, in such order as Beneficiary may
determine. The entering upon and taking possession of the Property, the
collection of such Property Income, and the application thereof as aforesaid,
shall not cure or waive any Default or notice of Trustee’s sale hereunder or
invalidate any act done pursuant to such notice. Beneficiary expressly shall
have all rights provided for in A.R.S. §§ 33-702.B and 33-807 or such similar
provisions as may be enacted hereafter.   18.      Appointment of Receiver.
After Trustor’s Default, if any form of suit is commenced, Trustor agrees that a
receiver may be appointed upon the application of Beneficiary to take charge of
the Property and to do such things as shall be authorized by the court, and that
all reasonable costs and expenses of the receiver or of the receivership, less
any Property Income collected by such receiver, together with such receiver’s
own compensation, shall be secured by this Deed of Trust. Beneficiary’s right to
a receiver shall be absolute and unconditional once a Default exists, and such
receiver may be obtained in an action to appoint such receiver, in any judicial
foreclosure, any suit for specific performance or in any other lawsuit to
enforce this Deed of Trust in any manner.   19.      Modification; Forbearance;
Nonwaiver. At any time or from time to time, without liability therefor and
without notice, upon written request of Beneficiary, Trustee may reconvey
without warranty any part of the Property, consent to the making of any map or
plat thereof, join in granting any easement thereon or in any extension
agreement or agreement subordinating the lien or charge hereof. Such actions
shall not affect the priority of this Deed of Trust over any other Encumbrance
unless expressly so intended and stated in writing. Time is of the essence
hereof. Acceptance of payment of money after its due date shall not constitute
any waiver under this Deed of Trust, the Note or Beneficiary’s right to require
prompt payment of all other sums when due. No extension of time for payment or
renewal of Obligations Secured shall affect the lien or priority of this Deed of
Trust. The taking by Beneficiary of any other collateral for the Obligations
Secured hereby shall in no way affect or impair the lien or priority of this
Deed of Trust . Any forbearance by Beneficiary in exercising any remedy or right
hereunder shall not be a waiver of or preclude the subsequent exercise of any
such remedy or right.   20.      Notice. Except for any notice required under
applicable law to be given in another manner, any notice to Trustor or
Beneficiary provided for in this Deed of Trust shall be given by mailing such
notice by certified mail, return receipt requested, hand delivering such notice
or causing such notice to be delivered by a registered overnight courier
service, addressed to the applicable above address or at such other address as
the applicable party may designate by Request for Notice delivered to the other
parties as provided herein. Any notice provided for in this Deed of Trust shall
be deemed to have been given to Trustor or Beneficiary when given in the manner
designated herein   21.      Parties Bound. This Deed of Trust applies to,
inures to the benefit of and binds all parties hereto, their heirs, legatees,
devisees, personal representatives, administrators, executors, successors and
assigns. The term      

Hope/ARI PA XbtC 5/17/2006


Page D-5 of 8


--------------------------------------------------------------------------------

  “Beneficiary” shall mean the owner and holder of the Note secured hereby
whether or not named as Beneficiary herein. In this Deed of Trust, whenever the
context so requires, the masculine gender includes the feminine and neuter and
conversely and the singular number includes the plural and conversely. The term
“Trustor” shall mean all persons named as Trustor herein. “Trustee” shall
include all successor trustees.   22.      Trustee. Trustee accepts this Deed of
Trust when this Deed of Trust, duly executed and acknowledged, is made a public
record as provided by law. Trustee may, but is not obligated to, notify any
party hereto of any pending sale under any other Deed of Trust or of any action
or proceeding in which Trustor, Beneficiary or Trustee shall be a party, unless
brought by Trustee. Beneficiary may appoint a successor Trustee in the manner
prescribed by law. Trustor and Beneficiary authorize Trustee, in the event any
demand or notice is made or tendered to it concerning this Trust or the
Property, to hold any money and documents and to withhold action or performance
until an action shall be brought in a court of competent jurisdiction to
determine the rights asserted or the propriety of the demand, notice or action
requested and Trustee shall be without liability or responsibility for awaiting
such court action. A successor Trustee herein shall, without conveyance from the
predecessor Trustee, succeed to all its predecessor’s title, estate, rights,
powers and duties. Trustee may resign at any time by mailing or delivering
notice thereof to Beneficiary and Trustor and, having so resigned, shall be
relieved of all further liability and responsibility to Trustor, Beneficiary or
otherwise hereunder. Trustee shall not be liable for any action taken in its
discretion and in good faith or upon advice of counsel or upon any information
supplied or direction given by Beneficiary.     23.      Reconveyance. Upon
payment of the Obligations Secured, Beneficiary shall request Trustee to
reconvey the Property and shall deliver proof of payment or satisfaction of the
Note and Obligations Secured hereby to Trustee. Trustee shall reconvey the
Property without warranty to the person or persons legally entitled thereto.
Such person or persons shall pay all costs of recordation and the release fees
of Trustee, if any.   24.      Governing Law; Severability. The state and local
laws applicable to this Deed of Trust shall be the laws of the jurisdiction in
which the Real Property is located. The foregoing sentence shall not limit the
applicability of federal law to this Deed of Trust. In the event that any
provision or clause of this Deed of Trust or the Note conflicts with applicable
law, such conflict shall not affect other provisions of this Deed of Trust or
the Note which can be given effect without the conflicting provision, and to
this end the provisions of this Deed of Trust and the Note are declared to be
severable.   25.      Integration. This instrument, together with the Note and
any other contract or instrument executed by Trustor and/or Beneficiary which
now or at any time secures the Note, constitutes the entire understanding of the
parties, each of whom has been, or has had the opportunity to be, represented by
counsel, and have been bargained for and are negotiated agreements that set
forth the entire agreement with respect to the terms thereof, and there are no
oral or written statements, representations, agreements or understandings which
modify, amend or vary, or purport to modify, amend or vary any of the terms of
such documents.   26.      Security Interests of Beneficiary. The indebtedness
and the performance of the Obligations Secured are also secured by security
interests in all of Trustor’s right, title and interest in all Property Income,
Funds, fixtures, furnishings, machinery, equipment, appliances, supplies and
other goods and tangible personal property used upon, in or about any of the
improvements at any time situated on the Real Property or any part thereof, or
used by Trustor or any agent or employee of Trustor in connection with such
improvements or any business conducted on the Property, together with all
insurance, condemnation or any other proceeds, and all licenses, permits,
contracts, franchises and other agreements and all general intangibles relating
to or arising on account of the Property (the “Personal Property”). Trustor
hereby grants to Beneficiary a security interest in all such Personal Property
and all proceeds and products thereof. Trustor covenants and agrees that it has
and will cause Beneficiary to acquire a valid and perfected first security
interest in such Personal Property together with all replacements and additions
thereto and the proceeds and products thereof. Upon Default, such Personal
Property may be foreclosed upon separately or sold with the Property as a single
entity at Beneficiary’s option. Beneficiary has and may exercise all rights and
remedies of a secured party under the Arizona Uniform Commercial Code, in
addition to those set forth herein.      

Hope/ARI PA XbtC 5/17/2006


Page D-6 of 8


--------------------------------------------------------------------------------

Trustor shall execute and file or record all necessary financing statements or
continuations thereof as requested by Beneficiary.

This Deed of Trust, upon execution by Trustor, shall constitute a financing
statement and when recorded shall be a “fixture filing.”

     IN WITNESS WHEREOF, Trustor has executed this Deed of Trust effective as of
the _____day of _______________, 2006.

Trustor:


Aurelio Resources Inc., a Colorado corporation

By: ______________________________________

Name: ___________________________________


Title:


STATE OF ______________________  )
                                                                          ) ss.
COUNTY OF _____________________)


The foregoing instrument was acknowledged before me this ______day of
________________, 2006, by , as of Aurelio Resources Inc, a Colorado
corporation, on behalf of the entity.

Witness my hand and official seal.


My commission expires: _______________

__________________________________
Notary Public

Hope/ARI PA XbtC 5/17/2006


Page D-7 of 8


--------------------------------------------------------------------------------

Legal Description of Subject Property


EXHIBIT “A”


Patented Mining Claims, Turquoise Mining District
Cochise County, Arizona


Cochise County, Arizona Deeds of Mines, Book 26, page 172
Mineral Survey No. 2458

Alice
Billie
Chance (also known as Grace)
Chicago
Climax
Clinton
Dorothy
Edith
Ester
Fair View
Fraction
Handy
Hawke Eye
Highland
Home
Humbolt
Iowa
Iron
Mame
Mary Mine
Monarch
Sampson
Starr


Cochise County, Arizona Deeds of Mines, Book 26, page 104
Mineral Survey No. 2608

Copper Bug
Northern Light
Gray Mule
Head Light
Leadville
Turquoise King
Western Belle


Hope/ARI PA XbtC 5/17/2006


Page D-8 of 8


--------------------------------------------------------------------------------

EXHIBIT E1


to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc

Existing Lease


Hope/ARI PA XbtE1 5/17/2006


Page E1-1 of ____


--------------------------------------------------------------------------------

EXHIBIT E2

to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc

Tenant’s Waiver of Right of First Refusal

Hope/ARI PA XbtE2 5/17/2006


Page E2-1 of ____


--------------------------------------------------------------------------------

EXHIBIT F

to that
Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc

Warranty Deed with Reserved Net Smelter Returns Production Royalty

WARRANTY DEED WITH RESERVED ROYALTY

THIS DEED, dated __________________, 200_____is between HOPE MINING AND MILLING
COMPANY, an Arizona corporation (“Seller”) whose legal address is c/o Ms. Nancy
Fournier, 115 E. Country Club Drive, Phoenix, Arizona 85014, and AURELIO
RESOURCES INC., a Colorado corporation, as (“Buyer”) whose legal address is 5554
South Prince Street, Suite 209, Littleton, Colorado 80120.

WITNESS, that the Seller, for and in consideration of the sum of Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, does grant, bargain, sell, convey and confirm unto Buyer,
its heirs, successors and assigns forever, all the real property, together with
improvements, (“Property”) if any, situate, lying and being in Arizona and more
particularly described in Exhibit A, which is attached to and by reference made
part of this Deed, but reserving to Seller a three percent (3%) net smelter
returns royalty on all precious metals and one and one-half percent (1.5%) on
all base metal products that are produced from the Subject Property, which
royalty is more particularly described in Exhibit B, which is attached to by
reference made part of this Deed. Notwithstanding anything to the contrary in
this Deed, Seller shall have no right to any royalty, and the royalty shall
terminate, upon Seller receiving a cumulative total of royalty payments of Three
Million Dollars ($3,000,000.00) . Buyer shall also have the right, at any time
prior to the commencement of commercial production, to purchase this royalty
from Seller for the amount of US$2 million ($2,000,000.00) .

TOGETHER with all and singular the hereditaments and appurtenances thereunto
belonging, or in anywise appertaining, the reversion and reversions, remainder
and remainders, rents, issues and profits thereof, and all the estate, right,
title, interest, claims and demands whatsoever of Seller, either in law or
equity, of, in and to the Subject Property, with the hereditaments and
appurtenances;

TO HAVE AND TO HOLD the Subject Property above bargained and described, with the
appurtenances, to Buyer, its successors, assigns and heirs forever. Seller, for
itself, its successors, assigns, heirs and personal representatives, does
covenant, grant, bargain and agree to Buyer, its succors, assigns and heirs,
that at the time of delivery of the title to the Subject Property that it seized
of the Subject Property, has good, sure, perfect, absolute and indefeasible
estate of inheritance, in law, in fee simple, and has good right, full power and
lawful authority to grant, bargain, sell and convey the Subject Property as
described above, and that Subject Property is free and clear from all former and
other grants, bargains, sales, liens, taxes, assessments, encumbrances and
restrictions of whatever kind or nature.

Hope/ARI PA XbtE2 5/17/2006


Page F-1 of 2


--------------------------------------------------------------------------------

Seller shall and will WARRANT AND FOREVER DEFEND the Subject Property in the
quiet and peaceable possession of Buyer, its successors, assigns and heirs
against all and every person or persons lawfully claiming the whole or any part
of the Subject Property.

In this Deed, the singular number shall include the plural, the plural the
singular, and the use of any gender shall be applicable to all genders.

IN WITNESS WHEREOF, Seller has executed this deed on the date set forth above.

HOPE MINING AND MILLING COMPANY


By:
_______________________________
Nancy Fournier, President


STATE OF ARIZONA  )      )  ss.  COUNTY OF  )   


The foregoing instrument was acknowledged before me this ____ day of
_____________, 2006, bY NANCY Fournier, President of Hope Mining and Milling
Company.

My commission expires __________

________________________________
Notary Public

Hope/ARI PA XbtF 5/17/2006


Page F-2 of 2


--------------------------------------------------------------------------------

EXHIBIT A

to that
Warranty Deed with Reserved Royalty
between
Hope Mining and Milling Company, and Aurelio Resources Inc.

Legal Description


Patented Mining Claims, Turquoise Mining District
Cochise County, Arizona

Cochise County, Arizona Deeds of Mines, Book 26, page 172
Mineral Survey No. 2458

Alice
Billie
Chance (also known as Grace)
Chicago
Climax
Clinton
Dorothy
Edith
Ester
Fair View
Fraction
Handy
Hawke Eye
Highland
Home
Humbolt
Iowa
Iron
Mame
Mary Mine
Monarch
Sampson
Starr


Cochise County, Arizona Deeds of Mines, Book 26, page 104
Mineral Survey No. 2608

Copper Bug
Northern Light
Gray Mule
Head Light
Leadville
Turquoise King
Western Belle


Hope/ARI PA XbtF 5/17/2006


Page F A-1 of 1


--------------------------------------------------------------------------------

EXHIBIT B

to that
Warranty Deed with Reserved Royalty
between
Hope Mining and Milling Company, and Aurelio Resources Inc

ARTICLE 1


DEFINITION OF NET SMELTER RETURNS PRODUCTION ROYALTY

1.1 Net Smelter Returns. The term "Net Smelter Returns" ("NSR") as used in this
Deed shall mean the net proceeds received by Seller from the sale of mineral
products produced from the Subject Property after deductions for all of the
following:

(a) Custom smelting costs, treatment charges and penalties including, but
without being limited to, metal losses, penalties for impurities and charges or
deductions for refining, selling, transportation from smelter to refinery and
from refinery to market; provided, however, in the case of heap or dump leaching
operations, all processing and recovery costs incurred by Buyer beyond the point
at which metal doré is poured (it being agreed and understood, however, that
such processing and recovery costs shall not include the cost of mining,
crushing, dump preparation, distribution of leach solutions or other mining and
preparation costs up to the point at which the metal goes into solution);

(b) Cost of transporting mineral product from the concentrator to a smelter,
refiner or other place of treatment; and

(c) Federal production royalties, production taxes, severance taxes and sales,
privilege and other taxes measured by production or the value of production.

1.2 Sales Price. The NSR will be based upon the Sales Price of the specific
metals and commodities as defined below:

(a) In the case of any minerals other than gold or silver, Sales Price means the
amount calculated by multiplying the number of units of the refined metal or
other mineral product produced during any month by the average of the daily spot
prices during the same month as quoted by the London Metals Exchange for one
unit of that refined metal or mineral product;

(b) Refined gold (gold meeting the specifications of the London Bullion Market
Association) shall be deemed to have been sold during the month when it is
produced, and the Sales Price thereof shall be deemed to be an amount calculated
by multiplying the number of produced ounces by the average during the same
month of the London Bullion Market Associates afternoon gold price fixings for
one ounce of refined gold;

(c) Refined silver (silver meeting the specifications established for the New
York Silver Price published by Handy & Harman) shall be deemed to have been sold
during the month when it is produced, and the Sales Price thereof shall be
deemed to be an amount calculated by multiplying the number of produced ounces
by the average during the same month of the New York Silver spot price
quotations published by Handy & Harman for one ounce of refined silver; and

(d) Sales Price shall be determined as set forth in subparts (a), (b) and (c)
above, irrespective of any actual arrangements for the sale or other disposition
of minerals by Buyer, specifically including but not limited to forward sales,
futures trading or commodities options trading, and any other price hedging,
price protection or speculative arrangements involving the possible delivery of
copper, gold, silver or

 

Hope/ARI PA XbtF 5/17/2006


Page F B-1 of 3


--------------------------------------------------------------------------------

other minerals from the Subject Property. If, for any reason, published prices
for minerals produced from Subject Property are not available from the sources
set forth above, Subject Property shall select such other published commodity
exchange, producer, trade publication or other listing as will fairly reflect
the spot price at which sales of such commodities are being effected at the time
of sale by Buyer.

ARTICLE 2


PAYMENT PROCEDURES


2.1      Definitions. Words and terms defined in this Deed to which this Exhibit
B is attached, shall have the same meaning for purposes of this Exhibit B.  
2.2      Computation of Royalty. Each time that minerals mined from the Subject
Property are sold by Buyer, Buyer shall calculate the Net Smelter Returns
("NSR") realized by Buyer in connection with the sale. The NSR so calculated
shall then be multiplied by three percent (3%) or on and on-half percent (1.5%),
as the case may be. Then Buyer shall pay the other party to this Deed the
resulting amount. The other party shall have no right whatsoever to take
minerals or royalty "in kind."   2.3      Treatment and Sale. Buyer shall have
the right (but not the obligation) to concentrate, mill, smelt, refine, upgrade
or otherwise process or beneficiate minerals mined from the Subject Property, at
locations on or off that the Subject Property. Buyer shall not be liable for any
values lost in processing under sound processing practices and procedures, and
no royalty shall be payable to the other party with respect thereto. No
production royalty shall be payable to the other party for or with respect to
reasonable quantities of minerals which are not sold by Buyer but are used by
Buyer for assaying, treatment amenability, metallurgical or other analytical
processes or procedures.   2.4      Commingling. Buyer shall have the right of
mixing or commingling, at any location and either underground or at the surface,
any minerals mined from the Subject Property with any ores, metals, minerals, or
mineral products mined from other lands, provided that Buyer shall determine the
weight or volume of, sample and analyze all such ores, metals, minerals and
mineral products before the same are so mixed or commingled. Any such
determination of weight or volume, sampling and analysis shall be made in
accordance with sound and generally accepted sampling and analytic practices and
procedures. The weight or volume and the analysis so derived shall be used as
the basis of allocation of production royalties payable to the other party
hereunder in the event of a sale by Buyer of materials so mixed or commingled.
All weights shall be dry weights.   2.5      Statements and Payments. Each
production royalty payment due the party that receives the royalty payment shall
be made within thirty (30) days after the end of the calendar quarter during
which minerals are sold. Each such payment shall be accompanied by an itemized
statement setting forth all facts and figures necessary in order to verify the
accuracy of the amount of the payment. Each production royalty payment due the
recipient of the royalty shall be made by a single check made payable to a
single person or entity or to such other persons or entities as may be
designated in writing by the recipient as the payee for purposes of payments due
the recipient under this Deed. Anything to the contrary in this Deed
notwithstanding, Buyer shall not be in default hereunder for failure to make any
payment the recipient of the royalty in timely fashion if the recipient fails or
refuses to give Buyer written notice designating the person or entity to be the
payee named on each and every check to be sent to the recipient of the royalty
by Buyer hereunder, and Buyer shall have no duty with respect to the
disbursement or application of any payments to the royalty recipient after
payments are made in accordance with this Section 2.5.
 

 

Hope/ARI PA XbtF 5/17/2006


Page F B-2 of 3


--------------------------------------------------------------------------------

2.6      Audit. The royalty recipient shall have a period of ninety (90) days
after the receipt of each statement provided for in Section 2.5 of this Exhibit
B to give Buyer notice of any objection by the royalty recipient. If the
recipient fails to object to a particular statement within ninety (90) days
after the receipt by the recipient then, subject only to the provisions of
Section 2.7 ("Adjustments") of this Exhibit B, the accuracy of such statement
and the amount of any payment transmitted therewith shall be conclusive with
respect to the royalty recipient. If the royalty recipient objects to the
accuracy of a particular statement or the amount of the payment transmitted
thereby within ninety (90) days after the statement is received by the royalty
recipient or the recipient’s representative, a certified public accountant, or
other accounting expert, mutually acceptable to the parties and retained by the
recipient may promptly audit Buyer's relevant books and records at an office
selected by Buyer and during Buyer's normal business hours. Any such audit shall
be made at the sole expense of the royalty recipient if the audit determines
that the payment in question was accurate to within three percent (3%). Any such
audit shall be made at the sole expense of Buyer if the audit determines that
the payment in question was inaccurate by more than three percent (3%). In any
case, the payment in question shall be adjusted to reflect the results of the
audit.   2.7      Adjustments. Any charges, costs or expenses or any adjustments
thereto which are actually made and given to Buyer by a purchaser, shipper,
processor or other creditor that were not taken into account in a statement to
the royalty recipient which accompanied a preceding production royalty payment
shall be taken into account in determining the amount of the next production
royalty payment, but no such charges or adjustments shall  

otherwise affect the conclusiveness of preceding statements or payments.

Hope/ARI PA XbtF 5/17/2006


Page F B-3 of 3


--------------------------------------------------------------------------------

EXHIBIT G


to that
 Purchase Agreement and Escrow Instructions
between
Hope Mining and Milling Company, and Aurelio Resources Inc

Resolution of Disputes


All disputes between the parties, their successors and assigns, arising under
this Option, which the parties are unable to resolve within twenty (20) days,
shall:

(a) First be referred for resolution to the respective chairman of the board
and/or the president of each party after a written request (notice) by either
party. If the referral to the chairman or president is unsuccessful in resolving
the dispute within thirty (30) days or such extended period as the parties may
mutually agree, then either party may:

(b) Refer the dispute, controversy or claim for mediation or conciliation by a
mediator/conciliator mutually agreed to by the parties within fifteen (15) days
after a written request (notice) by either party. If the parties are unable to
agree on a mediator, they shall be deemed to have waived their right to
mediation. If the mediation or conciliation is unsuccessful in resolving the
dispute within thirty (30) days or such extended period as the parties may
mutually agree, then either party may at any time thereafter:

(c) Refer the dispute, controversy or claim for settlement by arbitration by
written demand of any party. To demand arbitration, any party (the "demanding
party") shall give written notice to the other party (the "responding party").
Such notice shall specify the nature of the issues in dispute, the monetary
amount involved, and the remedy requested. Within twenty (20) days, of the
receipt of the notice, the responding party shall answer the demand in writing,
specifying the issues that party disputes. Unless the parties mutually agree on
one arbitrator, each party shall select one qualified arbitrator within ten (10)
days of the responding party's answer. Each of the arbitrators shall be a
disinterested person that is qualified by education and experience to hear and
determine the issues to be arbitrated. The arbitrators so chosen shall select a
neutral arbitrator within ten (10) days of their selection. If the named
arbitrators cannot agree on a neutral arbitrator, the arbitrators shall make
application to any court of competent jurisdiction in the State of Arizona, with
a copy to both parties requesting that the court select and appoint the third
arbitrator. The court's decision shall be final and binding on the parties. If
either party does not name an arbitrator, the arbitrator named by the other
party shall serve as the sole arbitrator. Immediately upon appointment of the
third arbitrator, each party shall present in writing to the panel of three
arbitrators (with a copy to the other party) their statement of the issues in
dispute. Any questions of whether a dispute should be arbitrated under this
Section shall be decided by the arbitrators. The arbitrators, as soon as
possible, but not more than thirty (30) days after their appointment, shall meet
in Phoenix, Arizona, at a time and place reasonably convenient for the parties
after giving each party at least fifteen (15) days notice. The arbitration
hearing shall be conducted in accordance with the Arizona Uniform Arbitration
Act in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, as amended, but the parties do not intend that the
arbitration process be administered by the American Arbitration Association.
That is, the parties shall have the right to perform the arbitration in an
informal manner by a mutually acceptable party who shall be independent from,
but shall use and follow the Commercial Arbitration Rules of, the American
Arbitration Association as a guide for the conduct of the arbitration procedure.
In the event of a conflict between the provisions of this Option and the
provisions of the Arbitration Act and Commercial Arbitration Rules and
procedures, the provisions of this Option shall prevail. The failure of a party
to appear at the hearing shall not operate as a default. The attendance of all
arbitrators shall not be required at all hearings. Actions of the arbitrators
shall be by majority vote. After hearing the parties in regard to the matter or
matters in dispute, taking such evidence and making such other investigation as
justice requires and as the arbitrators deem necessary, they shall decide all
issues submitted to them within fifteen (15) business days thereafter and serve
a written and signed copy of the award upon each party. Such award shall be
final and binding on the parties, and confirmation thereon may be applied for in
any court of competent jurisdiction by any party. If the parties settle the
dispute in the course of the arbitration, such settlement shall be approved by
the arbitrator on the request of either party and become the award. Information
shall be obtained in accordance with the rules of discovery under Arizona
District

Hope/ARI PA XbtG 5/17/2006


Page G-1 of 2


--------------------------------------------------------------------------------

Court Rules of Civil Procedure and, if information is required, sufficient time
shall be allowed for a party to obtain said information. Fees and expenses of
the arbitration shall be shared equally by the parties. Each party shall bear
its own attorney's fees.

     38. Except as expressly provided herein and except for an action seeking
injunctive or other equitable relief to enforce the provisions of this
Agreement, no action may be brought in any court of law and EACH OF THE PARTIES
WAIVES ANY RIGHTS THAT IT MAY HAVE TO BRING A CAUSE OF ACTION IN ANY COURT OR IN
ANY PROCEEDING INVOLVING A JURY TO THE MAXIMUM EXTENT PERMITTED BY LAW.

Hope/ARI PA XbtG 5/17/2006


Page G-2 of 2


--------------------------------------------------------------------------------